IN THE COURT OF CHANCERY OF THE STATE OF DELAWARE

KIMBERLYN      RAY      and    DONNA )
WILLIAMS,                            )
                                     )
              Plaintiffs,            )
                                     )
     v.                              )     C.A. No. 2017-0718-MTZ
                                     )
EDNA A. WILLIAMS,                    )
                                     )
              Defendant.             )

                            MEMORANDUM OPINION

                     Date Submitted: December 12, 2019
                       Date Decided: March 31, 2020

Neil R. Lapinski and Phillip A. Giordano, GORDON, FOURNARIS &
MAMMARELLA, P.A., Wilmington, Delaware, Attorneys for Plaintiffs and
Counterclaim Defendants Kimberlyn Ray and Donna Williams.

Jason C. Powell, THE POWELL FIRM, LLC, Wilmington, Delaware, Attorney for
Defendant and Counterclaim Plaintiff Edna A. Williams.


ZURN, Vice Chancellor.
         In this family dispute, I have the privilege of discerning the final wishes and

intentions of Ronald R. Williams, who passed away on October 8, 2017. 1 In July

2017, Ronald knew he was dying and decided to spend his last weeks free from

mistreatment by his caretaker and third wife, Edna A. Williams, who is the

defendant and counterclaim plaintiff in this matter. With his children’s assistance,

Ronald left Edna and entered the care of his daughters by his second marriage:

plaintiffs and counterclaim defendants, Kimberlyn Ray and Donna Williams. 2

While under his daughters’ care, Ronald took measures to excise Edna from his

finances and final days. He also changed his burial plans, deciding that he would

like to be buried in the Delaware Veterans Memorial Cemetery, rather than in his

marital plot at Gracelawn Cemetery with Edna.

         Edna claims Ronald’s decisions were the product of his daughters’ undue

influence.     She seeks to unwind his decisions to make his daughters his

beneficiaries and to be buried in the Delaware Veterans Memorial Cemetery. This

post-trial decision finds that Ronald made those decisions independently, and

leaves Ronald’s finances and body as he wanted them.


1
  In this family dispute, I use the parties’ first names in pursuit of clarity. I intend no
familiarity or disrespect. Citations in the form of “[Name] Tr. ––” refer to witness
testimony from the trial transcripts. Citations in the form of “[Name] Dep. ––” refer to
deposition transcripts in the record. Citations in the form of “PTO ¶ ––” refer to
stipulated facts in the pre-trial order. See Docket Item (“D.I.”) 103. Citations in the form
of “JX –– at ––” refer to a trial exhibit.
2
    See PTO ¶ 5.

                                             1
          I.     BACKGROUND

          After Ronald passed away on October 8, 2017,3 Kimberlyn and Donna

sought to effectuate their father’s wishes. Edna’s disagreement led Kimberlyn and

Donna to turn to this Court for assistance. On October 10, Kimberlyn and Donna

filed a Petition for Declaration of Deposit of Remains of Ronald R. Williams, 4 as

well as a motion for a temporary restraining order prohibiting Edna from

interfering with their disposal of Ronald’s remains.5 They submitted a number of

documents to the Court in an attempt to support Ronald’s decision to be buried in

the Delaware Veterans Memorial Cemetery (the “Veterans Cemetery”) and to

exclude Edna from his funeral arrangements. After argument on October 11,

Chancellor Bouchard granted Plaintiffs’ temporary restraining order, and gave

Kimberlyn and Donna authority to dispose of Ronald’s remains (the “October 2017

TRO”) pending a final merits determination.6

          On November 13, Edna filed an Answer and Counterclaims.7 Edna brings

nine counts against Kimberlyn and Donna. Count I asserts a claim for undue

influence or lack of testamentary capacity; Count II seeks invalidation of


3
    PTO ¶ 1.
4
    D.I. 1 [hereinafter “Pet.”].
5
    D.I. 6.
6
    D.I. 21, 100.
7
    D.I. 23.

                                        2
beneficiary designations and joint account title designations and damages; Count

III seeks pre- and post-mortem books and records and demands an accounting;

Count IV asserts a claim for tortious interference with prospective inheritance;

Count V asserts a claim for tortious interference with economic interest; Count VI

asserts a claim for unjust enrichment; Count VII seeks imposition of a resulting

trust; Count VIII seeks a constructive trust; and Count IX seeks a declaration of

Ronald’s burial and last rights.8

         Edna seeks an order declaring that she is authorized to make Ronald’s last

funeral and burial arrangements, including but not limited to the disinterment of his

remains and reburial in their marital plot at Gracelawn Cemetery (“Gracelawn”);

declaring that all documents and beneficiary designations procured and unduly

influenced by Donna and Kimberlyn be rescinded or otherwise determined invalid;

compelling an accounting by Kimberlyn and Donna of Ronald’s assets for the

period of July 30, 2017 through October 8, 2017; and assessing damages against

Kimberlyn and Donna, including attorneys’ fees and costs.9 Kimberlyn and Donna

seek an order denying Edna’s requested relief and determining that Ronald’s body




8
    D.I. 23.
9
    D.I. 119 at 60–61.

                                          3
should remain in the Veterans Cemetery and that changes to his beneficiary

designations are valid, as well as costs and attorneys’ fees.10

         This case was reassigned to me on October 4, 201811 and proceeded through

discovery. I held a four-day trial from June 3, 2019 through June 6.12 At trial, nine

witnesses testified live: Edna Williams, Kimberlyn Ray, Neil Kaye, M.D., Donna

Williams, Patricia Williams, Lawrence Ray, Vincent Hazzard, Ronald R. Williams,

Jr. (“Ronnie”), and Tiffine Williams. In addition, the parties submitted seventy

exhibits. The parties completed post-trial briefing on October 31,13 and I held

post-trial argument on December 12.14 These are my findings of fact based on the

preponderance of the evidence presented at trial.

                A.    The Williams Family

         Ronald was born on January 15, 1947.15        He was a hard-working and

generous man with a moral compass.16 He had a high school education and served

in the military.17 Ronald was married three times and fathered five children. He


10
     D.I. 123 at 58–59.
11
     D.I. 55.
12
     D.I. 112, 113, 114, 115.
13
     D.I. 119, 123, 125.
14
     D.I. 131, 132.
15
     JX 32 at StatePension000080.
16
     Edna Tr. 10:17–18.
17
     Edna Tr. 11:3.

                                            4
first married Joyce Lewis and fathered one daughter with her, Cheryl Lewis, while

serving in the military in Germany.18 Joyce and Ronald divorced, and Ronald then

married Patricia.19 Together they had Donna, Kimberlyn, and Ronnie.20 Ronald

also had another son, Jonathan Williams.21 In 1995, Ronald left Patricia and

married Edna.22

                     1.        Ronald’s Children And Grandchildren

         Ronald’s daughter Kimberlyn has five children: only her daughter Ashly

was involved in these events.23 After divorcing her previous husband in 2006,

Kimberlyn married Lawrence Ray in October 2015.24 They lived in Philadelphia

until 2018, when they moved to Newark, Delaware. 25           26
                                                                   Kimberlyn worked as a

traffic flagger until 2016, when she went back to school.27 She then worked as a




18
     PTO ¶ 3; Edna Tr. 8:15–18.
19
     Kimberlyn Tr. 252:24–253:3.
20
     PTO ¶ 3; Edna Tr. 9; Kimberlyn Tr. 499; Donna Tr. 627.
21
  The parties disagree as to who Jonathan’s mother is. Compare D.I. 119 at 3, with D.I.
123 at 8.
22
     Edna Tr. 10:9–12; Patricia Tr. 733:9–22; Patricia Tr. 733:22–734:2.
23
     Kimberlyn Tr. 249:16–20.
24
     Kimberlyn Tr. 249:7–8, 249:13–15.
25
     Kimberlyn Tr. 263:22–24.
26
     Kimberlyn Tr. 247:23–24.
27
     Kimberlyn Tr. 250:8–18.

                                              5
phlebotomist from October 2014 until July 2017. At that time, Kimberlyn stopped

working to help care for Ronald.28

         Donna also lives in Newark.29 Donna has one minor daughter, N.W.30

N.W.’s father is Vincent Hazzard, who is a military veteran.31 Vincent and Ronald

were friendly and talked about their military service and life in general.32 Donna

has allowed several family members to live with her over the years: her “house

was like a revolving door some days.”33 Donna has always been closest with her

sister Kimberlyn,34 whose daughter Ashly frequently visited and stayed with

Donna while Ronald was living in Donna’s home.35 Ashly’s friend and father of

her child, Chris Ikomi, also visited Donna’s house during that period.36 After

Ronald’s death, Patricia moved in with Donna.37




28
     Kimberlyn Tr. 250:19–251:1.
29
     Kimberlyn Tr. 401:24–402:10.
30
     Vincent Tr. 925:18–21.
31
     Vincent Tr. 925:18–21, 944:2–10, 946:9–947:2.
32
     Vincent Tr. 944:2–10, 946:9–947:2.
33
     Donna Tr. 714:19-21.
34
     Donna Tr. 627:23–24.
35
     See Donna Tr. 714:14–21.
36
     Kimberlyn Tr. 448:6–449:12; Donna Tr. 714:14–21.
37
     Donna Tr. 627:12–14; Patricia 755:1–757:19; see also Donna Tr. 630:5–14.

                                            6
         Ronnie is married to Tiffine Williams.38 They live in New Castle, Delaware

with their two children.39 Ronnie and Tiffine regularly visited Ronald and Edna at

their home from 2015 to 2017.40 Ronnie had a relationship with his sisters Donna

and Kimberlyn until Ronald left Edna in July 2017.41 At that time, Ronnie and

Tiffine stopped speaking to his sisters and father.42 Ronnie refused to reach out to

Ronald even after Patricia tried to convince him to do so in Ronald’s final days.43

Ronnie also developed a strained relationship with his mother Patricia, who was

living with him until he asked her to move out.44 In the tumultuous days around

Ronald’s death, Ronnie told Patricia that she could no longer live with him, and

she feared that Ronnie might hit her.45 Ronnie felt that Edna treated Ronald well

and has supported Edna’s position throughout this litigation.46 He has memory

problems due to a car accident.47


38
     Tiffine Tr. 1005:8–11.
39
     Tiffine Tr. 1005:5–15.
40
     Edna Tr. 59:1–3, 59:23–60:4.
41
   See Kimberlyn Tr. 456:2–8; Donna Tr. 601:9–602:3, 628:4–629:14, 816:17–19;
Patricia Tr. 742:5–13.
42
   See Kimberlyn Tr. 456:2–8; Donna Tr. 601:9–602:3, 628:4–629:14, 816:17–19;
Patricia Tr. 742:5–13.
43
     Donna Tr. 629:9–14, 630:4–14; Patricia Tr. 742:3–20.
44
     Donna Tr. 627:12–14; Patricia Tr. 755:1–757:19.
45
     Donna Tr. 627:12–14; Patricia Tr. 755:1–757:19; see also Donna Tr. 630:5–14.
46
     See, e.g., Ronnie Tr. 1003:11–16.
47
     Ronnie Tr. 965:8–11.

                                             7
                     2.         Ronald And Edna

         In the 1990s, Ronald worked as a certified nursing assistant at Delaware

Psychiatric Center.48          In 1992, he met Edna, who was working at Delaware

Psychiatric Center as a psychiatric nursing supervisor after earning her associate’s

degree in nursing.49 Ronald and Edna had an affair for some time before Ronald

left Patricia and married Edna in September 1995.50 Edna and Ronald had no

children together, but Ronald helped raise Edna’s daughter from a previous

marriage.51

         Patricia and Ronald continued to have a romantic relationship for

approximately six years after he married Edna, until around 2002.52 Thereafter,

they maintained a friendly relationship and spoke at holidays and family

gatherings.53 Patricia did not like Edna but “always tolerated her because she was

in the family and [her] children . . . were involved.”54




48
     Edna Tr. 9:15–20, 10:23–24.
49
     Edna Tr. 7:6–8:4.
50
     Edna Tr. 9:19–10:12; Patricia Tr. 733:22–734:2.
51
     Edna Tr. 8:12–24.
52
     See Patricia Tr. 734:3–735:9.
53
     Patricia Tr. 734:17–19, 735:7–12.
54
     Patricia Tr. 735:15–18.

                                             8
         Ronald loved Edna.55      They enjoyed watching television, going to flea

markets, cooking, traveling, and frequenting Atlantic City.56      Edna described

Ronald as “[t]he most wonderful man [she] ever met.”57 Donna confirmed that

there was “no doubt” Ronald loved Edna until the day that he died.58

         Edna and Ronald jointly held several properties and accounts. They jointly

owned their marital home in Smyrna, Delaware, and a rental property located on

4th Street in Wilmington.59 Edna and Ronald held a joint account at PNC, and joint

credit cards at Citibank, Visa, and Discover.60

         In 2006, Ronald took out a $100,000 life insurance plan with MetLife (the

“MetLife Policy”).61 He initially named Edna as the primary beneficiary and his

mother as the secondary or contingent beneficiary. 62 Ronald also named Edna as

the beneficiary of a $7,000 State of Delaware death burial benefit policy (the

“Death Benefit”).63 Edna was aware that she was the primary beneficiary on the



55
     See, e.g., Donna Tr. 819:11–13, 911:19–22.
56
     Edna Tr. 11.
57
     Edna Tr. 10.
58
     Donna Tr. 911:19–912:1.
59
     Edna Tr. 12, 50.
60
     Edna Tr. 85:7–10, 91–92; see also JX 60.
61
     Edna Tr. 93–94; JX 64.
62
     Edna Tr. 93:21–24.
63
     Edna Tr. 86–87.

                                                9
MetLife Policy and that Ronald held the Death Benefit.64 Eventually, Ronald

would name Kimberlyn and Donna as the beneficiaries of both the MetLife Policy

and Death Benefit.65 Ronald never discussed with Edna naming Kimberlyn or

Donna as the beneficiaries of either asset.66

         In 1997, Ronald and Edna purchased joint burial plots at Gracelawn

Cemetery in New Castle, Delaware.67 They paid for the plots over several years.68

Ronald and Edna signed the plot purchase agreement and requested that they read

“Together Forever.”69 Ronald’s family knew he had purchased the Gracelawn

plots and assumed that, at the time he purchased them, he was to be buried with

Edna.70 Ronald expressed that he wanted a non-religious ceremony,71 and he

wanted to be buried in a black pinstripe suit, wearing a hat.72 When Ronald and

Edna’s relationship was healthy, Ronald told Edna that he did not want to be




64
     Edna Tr. 86:19–21, 94:1–5.
65
     Edna Tr. 87:2–5; see also JX 10; JX 12.
66
   Edna Tr. 87:24–88:2, 94:10–16. After Ronald had a falling out with Donna and
Kimberlyn in 2012, he told Donna and others that he did not plan on leaving anything to
his daughters. Id. 94:16–19.
67
     JX 45; Edna Tr. 96:9–16.
68
     Edna Tr. 96:17–18, 102, 432.
69
     JX 45.
70
     Kimberlyn Tr. 432:20–433:2, 433:6–13, 434:9–14.
71
     Edna Tr. 96:20–21, 97:1–5.
72
     Edna Tr. 97:6–10.

                                               10
buried at the Veterans Cemetery and that he intended to be buried at Gracelawn.73

But he made it clear that “[h]e wanted to be recognized for his service” with an

honor guard, which Edna assumed was “a three-gun salute in honor of a veteran at

their burial ceremony.”74

         Ronald and Edna remained married until Ronald died. Their relationship,

like many in the Williams family, ebbed and flowed. This case centers on the state

of their marriage in the months before Ronald passed away in 2017, when Ronald

left Edna to live with and be cared for by his daughters Kimberlyn and Donna.

The variable nature of relationships within the Williams family, and between

Ronald and Edna, provides important context for that time.

                     3. The Williams Family Relationships

         Relationships between members of the Williams family were periodically

strained, and other family members took sides when a dispute erupted.75 Ronald’s

relationship with Edna was at the heart of many family schisms.76 Edna and her




73
     Edna Tr. 96:18–20, 123-26.
74
  Edna Tr. 97:10–12, 124:10–11. Edna later contended that Donna and Kimberlyn failed
to provide an honor guard at Ronald’s funeral. See id. 97:10–13. Edna is incorrect.
Ronald had a “minimum requirement” honor guard because the riflemen were
unavailable for his ceremony. See Donna Tr. 651:7–652:9.
75
     See, e.g., Kimberlyn Tr. 254:21–255:21; Donna Tr. 627:23–628:15.
76
     See, e.g., JX 22; JX 6 at Plaintiffs 000289–000300.

                                              11
family have always been at odds with Ronald’s daughters and their families.77

Kimberlyn and Donna blamed Edna for their parents’ failed marriage, and came to

dislike Edna for the way she treated their father.78

         From 1995 through 2006, Kimberlyn did not see Ronald or have a

meaningful relationship with him because of his marriage with Edna.79 While not

fond of Edna, Kimberlyn still respected her because she was married to Ronald.80

         Donna’s relationship with her father after his marriage to Edna was similarly

chilly, but she was in “sporadic” contact with her father.81 Starting in 1997 and

continuing into her young adulthood, Donna periodically lived with her father and

Edna, and she remained in contact with him, including through her time at basic

training.82 When Donna broke her pelvic bone during basic training around 2001

or 2002, Ronald drove twelve hours to South Carolina to pick her up for leave.83

         While at first Donna did not like Edna or understand why her father left her

mother for Edna, she “eventually came to understand. This type of stuff happens.




77
     See, e.g., JX 21; JX 22.
78
     See, e.g., Donna Tr. 631:2–9.
79
     Edna Tr. 41–44.
80
     See Kimberlyn Tr. 413:2–4, 429:15–17.
81
     Donna Tr. 632:19–633:3.
82
     Donna Tr. 626:22–627:1, 633:4–12, 633:24–634:1.
83
     Donna Tr. 633:15–21.

                                             12
My mother wasn’t perfect.”84 Donna and Edna bonded.85 Donna ultimately came

to support Ronald’s decision to marry Edna,86 and Edna became an influential part

of Donna’s life.87         Edna influenced Donna to pursue her advanced nursing

degrees.88     And Donna’s relationship with Ronald and Edna progressed after

Donna reached out to them following Edna’s daughter’s death in 2006.89

         Ronnie also had a strained relationship with his father for some time prior to

2012.90 Ronald became unhappy with his son after Ronnie was incarcerated after

making a statement in court that displeased Ronald.91 Edna and Ronald only saw

Ronnie “occasionally.”92 But over time, Ronnie and his father “cultivated a very

good relationship.”93




84
     Donna Tr. 631:12–14; see also id. 632:8–13.
85
     Donna Tr. 631:15–17, 626:20, 627:1–2.
86
     Donna Tr. 631:18–20.
87
     Donna Tr. 626:16–18, 627:2–5.
88
     Donna Tr. 626:16–18, 627:2–5.
89
     Edna Tr. 44–45.
90
     Edna. Tr. 116:9–13.
91
     Edna Tr. 116:14–17.
92
     Edna Tr. 116:7.
93
     Edna Tr. 116:11–13.

                                             13
                    a. Ronald And Edna’s 2012 Separation

         Even though they experienced happy times, Ronald and Edna’s relationship

was “rocky.”94 Ronald left Edna for the first time in 2012.95 At that time, Ronald

and Edna were arguing frequently.96          He decided to leave after a particular

argument with Edna after a family barbecue.97 Kimberlyn had invited Patricia,

which angered Edna.98 Edna angrily and “colorful[ly]” asked Ronald why Patricia

was there.99 Ronald became “bewildered,” avoided her question, and left the

room.100 Donna and Kimberlyn did not like the way Edna had spoken to Ronald;

both sisters confronted Edna, and Donna physically threatened her.101              The

argument led to “very ill feelings” between Donna and Edna.102 That night, Donna




94
  Patricia Tr. 735:21–23; see also Edna Tr. 47:8–11 (discussing how Ronald left Edna
considering their problems in 2012).
95
     Donna Tr. 600–01.
96
     Kimberlyn Tr. 503:10–13; Donna Tr. 600:3–9.
97
     See Edna Tr. 46:13–47: 11.
98
  Edna Tr. 46:13–15, 46:18; Kimberlyn Tr. 503:16–19, 504:12–24. Kimberlyn and Edna
dispute whether Edna had prior knowledge of Patricia’s attendance. Compare Edna Tr.
46:15–16, with Kimberlyn Tr. 504:15–20. That is irrelevant for purposes of this opinion.
99
     Edna Tr. 46:13–19.
100
      Edna Tr. 46:13–23.
101
      See Edna Tr. 46:22–47:3; Donna Tr. 505:3–5, 818:15–18.
102
      Edna Tr. 47:3–7, 110:22–11:1.

                                           14
and Kimberlyn stayed at Edna and Ronald’s home.103 Edna continued to disrespect

Ronald, and so her argument with Donna and Kimberlyn continued.104

         Ronald decided to leave Edna and moved in with Donna and Kimberlyn at

his rental property in Wilmington.105 Edna arrived home to find that Ronald had

left.106 Ronald did not explain his reasons for leaving to Edna.107 He told his

daughters he left because “[h]e was tired of [Edna], tired of the way she would

treat him. He was just tired of arguing . . . .”108 Edna concedes that “he left on his

own volition.”109

         Ronald was concerned that Edna would appropriate all of their jointly held

funds: “[h]e wanted to make sure [] he had his part of the money.” 110 Ronald

shared this concern with his daughters and withdrew half of the funds in the joint

account, leaving the remaining half for Edna.111          Edna was concerned,112 but



103
      Kimberlyn Tr. 505:6–10.
104
      Edna Tr. 47:8–10; Kimberlyn Tr. 505:11–506:4.
105
   Edna Tr. 47:8–11, 112:7–10; Kimberlyn Tr. 503–04, 506:10–12; Donna Tr. 600–01,
634:18–635:10; Ronnie Tr. 965–66.
106
      Edna Tr. 47:8–11, 111:1–4.
107
      Edna Tr. 110:8–12, 110:21–22, 111:3–4.
108
      Kimberlyn Tr. 506:19–507:3; see also Donna Tr. 600:3–9.
109
      Edna Tr. 112:13.
110
      Donna Tr. 600–01; see also Edna Tr. 113:18–114:3.
111
      Donna Tr. 600–01, 636:4–5; see also Edna Tr. 114:2–3.
112
      Edna Tr. 114:10–12.

                                            15
Ronald “wanted to make sure he had access to money she couldn’t get to.” 113

Upon Ronald’s request, Donna opened a joint account with him at the Dover

Federal Credit Union (the “DFCU Account”).114 Both Donna and Ronald were

holders on the DFCU Account, “but the account was for him.” 115 Donna had

access to the account, but she did not use it.116

         Ronald also made Kimberlyn an authorized user on his credit cards and

placed her on his insurance.117 On occasion, Kimberlyn and Donna asked their

father for money to pay for miscellaneous things, which Ronald permitted.118

Ronald made no other changes to his finances while living with his daughters in




113
      Donna Tr. 636:4–5.
114
      Donna Tr. 635:11–636:12.
115
      Donna Tr. 636:8–10.
116
      Donna Tr. 636:11–12.
117
      Edna Tr. 1018:11–13.
118
    See Edna Tr. 1018:9–15. Edna testified that “while he was staying there, they
aggressively encouraged him to file for divorce, they aggressively encouraged him to
change the beneficiary on his life insurance policies, made it well-known that they did
not like me, that they did not want the marriage to continue.” Id. 51:9–15. She later
testified that Ronald “informed me that his daughter Kimberlyn had injected herself
deeply into our finances. He had made her an authorized user on credit cards. She had
asked to be put on our insurance, which she was. He said she was asking for money for
various things such as car repairs and whatnot.” Id. 1018:9–15. Kimberlyn’s testimony
conflicts with Edna’s. See Kimberlyn Tr. 507:7–18. The preponderance of the evidence
shows that Donna and Kimberlyn asked their father to pay for miscellaneous things and
that he voluntarily allowed them access to his finances, not that they interjected
themselves into Ronald’s finances or stole his money.

                                           16
2012.119 His daughters never asked him to change his insurance beneficiary forms,

complete a power of attorney, or execute a new will.120

         While Ronald was living with his daughters, they encouraged Ronald to

divorce Edna.121       But Ronald had already been divorced twice and had “lost

everything” each time.122 Donna and Kimberlyn were also concerned about their

father’s age and health and suggested that he seek care.123

         After roughly two months, Ronald decided to return home to Edna.124

Ronald did not want to experience the financial loss that came with divorce

again.125 He also did not like losing his independence.126 As he had done with

Edna, Ronald “just left without saying anything.”127 His daughters returned home

to discover that he was gone, without any explanation.128 They eventually learned




119
      See Kimberlyn Tr. 507:7–18.
120
      Kimberlyn Tr. 507:7–18.
121
      Edna Tr. 51:9–11.
122
      Donna Tr. 638:7–639:11.
123
   Ronnie Tr. 966:22–23, 967:18–968:4. In 2012, Donna and Kimberlyn had reason to
be concerned about Ronald’s health. He was diagnosed with cancer in 2002 and began
dialysis shortly after returning to Edna in 2013. See Edna Tr. 12–13.
124
      Edna Tr. 47:23–24, 50:18–22.
125
      Donna Tr. 638:7–639:11.
126
      Cf. Edna Tr. 99:10 (stating that “my husband tended to buck authority”).
127
      Kimberlyn Tr. 508:2–9; accord Donna Tr. 638:7–11.
128
      Donna Tr. 638.

                                              17
he had returned to Edna.129 Upon his return, Ronald colorfully communicated his

displeasure with his daughters, as was typical for him.130

         In the midst of these 2012 transitions, Edna filed a petition for a protection

from abuse order against Donna and Kimberlyn (the “2012 PFA”).131 Edna did so

because Donna and Kimberlyn had threatened her.132 The 2012 PFA was granted

against both Donna and Kimberlyn.133 Edna claims that Kimberlyn violated the

2012 PFA on one occasion when she called Ronald and Edna’s home.134

         After Ronald reunited with Edna, his relationship with his daughters chilled

again.135 The 2012 PFA strained their relationship as well.136 While Donna did not

see Ronald, she spoke to him occasionally:             their relationship was “very

limited.”137 Kimberlyn did not see or speak to her father from 2012 until roughly



129
      Donna Tr. 638.
130
   See Ronnie Tr. 966:1–6, 966:21–23, 967:18–968:4; Edna Tr. 1018:15–16. Ronnie
explained that it was typical for Ronald to speak in vulgar, mean tones, but that those
sentiments were unfounded at their core. Ronnie Tr. 966:13–23. And Ronald lashed out
when he felt his family was infringing on his independence. See id. 970:19–24.
131
      Edna Tr. 48:24–49:6.
132
      Edna Tr. 49:1–3.
133
      Edna Tr. 49:3–6.
134
      Edna Tr. 49:7–50:3.
135
      See Kimberlyn Tr. 508:16–509:4.
136
   See Donna Tr. 640 (“There was a PFA against me. We hadn’t quite reconciled, but
we weren’t estranged. So I talked to him on the phone, but I would never go to the
house because I didn’t want to have interactions with her, with Edna.”).
137
      Donna Tr. 640, 817–19.

                                           18
2015.138 Edna, not Ronald, remained the primary reason for Donna and

Kimberlyn’s strained relationship with Ronald between 2012 and 2015.139 After

2012, Ronald maintained a good relationship with Ronnie,140 but was angry with

his daughters.141 Donna and Kimberlyn would not strengthen their relationship

with Ronald until 2015, after his health began to fail.142

                      b. The 2015 Reconciliation

         When Ronnie learned that Ronald only had roughly five to six years to live,

he suggested to Ronald and Edna that Ronald reconcile with Donna and

Kimberlyn.143       Ronald wanted his daughters back in his life, and after some

convincing, Edna was also open to a reconciliation.144           So were Donna and

Kimberlyn.145        Ronnie arranged a meeting sometime before August 2, 2015.146

The family discussed the incident and agreed to resolve their differences, and

Donna and Kimberlyn visited Ronald and Edna more often thereafter. 147 And


138
      Kimberlyn Tr. 508:16–509:4.
139
      Kimberlyn Tr. 258:9–260:9, 259:5–9; Donna Tr. 640:18–22.
140
      See, e.g., Ronnie Tr. 971:1–3.
141
      See Ronnie Tr. 1002:24–1003:7.
142
      See Edna Tr. 55:22–56:12.
143
      Ronnie Tr. 1003:8–10, Edna Tr. 55:22–56:12.
144
      See Edna Tr. 56:6–12.
145
      See Donna Tr. 642:9, 643:6–8.
146
      See Donna Tr. 642:9–12.
147
      Edna Tr. 57:4–12; Donna Tr. 642.

                                           19
eventually Ronald told his daughters the true reason he returned to Edna in 2012:

“he loved his wife and he didn’t want to die alone,”148 and he “decided that he

wouldn’t want to lose [everything]” in a divorce.149

         Donna began visiting her father as regularly as her job allowed.150

Kimberlyn visited her father sporadically until May 2017; Kimberlyn’s visits

increased to at least once a week after that date.151 From 2015 to May 2017,

Ronnie visited Ronald almost every week to help Ronald and Edna with various

choses and tasks around the house.152 While Kimberlyn, Donna, and Edna tried to

put the past behind them, their relationship remained strained.153

            B.     Ronald And The Military

         In addition to Ronald’s complex relationships with his wife and family, this

case prominently features Ronald’s complex relationship with the military and how

that relationship manifested in his burial decisions over the years. Ronald served

in the United States Army for six years, remaining at the rank of private.154 That

“was a conscious decision on his part” because “[h]e did not want the


148
      Donna Tr. 819:11–19.
149
      Donna Tr. 638:21–639:11.
150
      Donna Tr. 642:23–643:2.
151
      Edna Tr. 57:18–22, 58:2–7.
152
      Edna Tr. 59:1–8.
153
      See JX 6 at Plaintiffs 000289–000300; Edna Tr. 57:7–8.
154
      Edna Tr. 97:19–20; Donna Tr. 647.

                                             20
responsibility that went with higher rank.”155 He was stationed in Vietnam from

1965 to 1967, where he witnessed difficult events and suffered two severe

injuries.156

         Ronald was shot in the elbow and caught a grenade between his legs.157

After sewing his own leg up, Ronald was hospitalized for eighteen months.158 The

Army wanted to amputate Ronald’s injured arm, but he refused, even after being

threatened with court martial.159       He left the military and received a Purple

Heart.160      Thereafter, Ronald received disability checks from the Veterans

Administration (“VA”).161

         When he returned home from Vietnam, Ronald was negative about his

service.162 He was angry at the ineffective leadership that led to his injuries,163 and


155
      Edna Tr. 97:21–23.
156
    See Edna Tr. 97:23–98:3, 99:12–24; Donna Tr. 647:21–648:4. Ronald drove tanks.
Soldiers slept under the tanks, and Ronald saw tank operators drive over them without
checking if anyone was underneath, with fatal results. Donna Tr. 647:21–648:4. Ronald
also suffered post-traumatic stress disorder from a combat situation in which he was
forced to kill a booby-trapped child to save himself and his company. Edna Tr. 99:13–
18. “He was very angry about that.” Id. Ronald “joined the Army because it was his
desire to help children and he never imagined that he would be put in the position to
actually have to kill one.” Id. 99:22–24.
157
      Edna Tr. 97:24–98:3; Donna Tr. 646–47.
158
      Edna Tr. 98:4–5; Donna Tr. 647:1–8.
159
      Edna Tr. 98:6–10, 98:18–20.
160
      Donna Tr. 646–48.
161
      Edna Tr. 98:18–22.
162
      Edna Tr. 99:3–5; Kimberlyn Tr. 432:3–15; Donna Tr. 648.

                                            21
he suffered from post-traumatic stress disorder.164 Ronald felt that the VA treated

him and his fellow soldiers terribly when they returned home, and he was angry

that there were no resources for veterans coming home from war.165

         At the same time, Ronald was “was absolutely proud of his service to his

country” and displayed his pride in many ways.166 Ronald always wore a veteran’s

hat from at least the time he was married to Patricia until his death, and enjoyed

wearing a hat that read “I’m a Dysfunctional Vietnam Vet.”167 He shared his war

stories.168 But perhaps most telling was his pride for Donna’s military service.169

         Donna became a licensed practical nurse after graduating from Delcastle’s

vocational program in 1997 and enlisted in the military in 2001.170 Donna has

been in the military since that time and has served numerous tours overseas.171

Donna currently serves as a registered nurse for the VA Hospital in Perry Point,




163
      Edna Tr. 99:5–11.
164
      Edna Tr. 99:12–24; see also JX 58 at E.Williams000056.
165
      Edna Tr. 99:3–5; Kimberlyn Tr. 432:3–15; Donna Tr. 648.
166
      See Edna Tr. 123:15–18; 125; Donna Tr. 648:95–12; Patricia Tr. 740:14–741:3.
167
      Edna Tr. 124:18–22.
168
      Donna Tr. 647:3–4.
169
   See, e.g., Donna Tr. 649:2–8 (stating she and Ronald had an “unbreakable” bond from
their military service).
170
      Donna Tr. 624:9–14, 626:9–12.
171
      Donna Tr. 623–27.

                                            22
Maryland.172 She was recently promoted to the rank of master sergeant.173 She

received her associate’s degree in nursing in 2016 and is now pursing her

bachelor’s degree.174

         Watching Donna’s military career flourish ignited Ronald’s deeply held

pride for his own service and transformed some of his negative thoughts about his

return home from war.175 When Donna was promoted to the rank of E7 after

returning home from a tour in Iraq, Ronald attended the ceremony and pinned the

new rank on her uniform: a special moment between two veterans.176 Ronald was

extremely proud of Donna’s promotion:

         That is a big thing for us because that is the next step in leadership.
         My father never wanted to be where I am. He was so proud that I was
         able to do what I do, and carry it the way I do. He was proud of that
         because he didn’t want that responsibility. And I was able to take that
         responsibility and run with it.177

Ronald planned a celebratory trip to Hawaii with Donna and Edna.178 Donna and

Ronald spent time at Pearl Harbor to honor the deaths of their fellow soldiers.179

As Donna testified,


172
      Donna Tr. 623:19–626:1.
173
      Donna Tr. 623:24–624:2.
174
      Donna Tr. 623:10–18, 626:13–18
175
      See Donna Tr. 648–49.
176
      Donna Tr. 649:2–650:4.
177
      Donna Tr. 649–50; see also Edna Tr. 97:20–23.
178
      Donna Tr. 650:5–651:4; JX 46 at Plaintiffs 000302–03.

                                            23
         [M]e and my father went. . . . It was a moment that we both shared.
         He was a veteran. I am a veteran. It was a once in a chance lifetime
         we are both able to go to Pearl Harbor. And we sat on the ship and we
         tried to both figure out. You know, replay Pearl Harbor as it
         happened in our heads. Just those different moments being able . . .
         strategically to sit down and think of stuff with my father in that
         moment was a proud moment for me and for him.180

Ronald was proud of Donna and his relationship with her; he shared an

“unbreakable” bond with her.181

         Through observing Donna’s military career, Ronald’s “grudge against the

military in general”182 became a more delineated disdain toward the VA Hospital,

which he felt treated him poorly when he returned home from Vietnam. 183

Donna’s honorable reception when she returned home, and Donna’s own

knowledge of the military, helped Ronald better understand his own position:




179
      Donna Tr. 650:5–651:4; JX 46 at Plaintiffs 000302–03.
180
      Donna Tr. 650–51; JX 46 at Plaintiffs 000302–03.
181
   Donna Tr. 649:4, 649:2–8. Donna stated that “[s]o many people on the outside
looking in would never understand that.” Id. 649:11–12.
182
      Edna Tr. 123:9–10.
183
      Kimberlyn Tr. 432:3–19.

                                            24
         He wasn’t happy on how he was treated when he came home. Took
         me a long time to get him to understand the difference between the
         VA, veterans cemetery, benefits services. And I work for the VA
         hospital. So I had to get him to understand that. Things have
         changed, and that they are not the same people and policy . . . even
         when I came home from Iraq, he came to my ceremony. It was
         different. They acknowledged us. They treated us with respect and
         dignity that we deserved. He didn’t get that. That what he was angry
         about.184

With this understanding, Ronald did not harbor negative feelings toward the

veterans’ benefits he received or veterans’ cemeteries.185            In fact, he always

maintained that he would like his military service to be recognized in some way at

his burial.186    By the end of his life, Ronald was a proud veteran whose positive

feelings about his service were invigorated by Donna’s military achievements.

Ronald consistently wanted to honor his service at his burial.187

            C.     Ronald’s Failing Health

         In addition to the injuries he sustained in Vietnam, Ronald suffered from

numerous health issues throughout his life.188          When Edna met him, he had




184
   Donna Tr. 648:13–649:1. I find Donna’s testimony credible, especially as to Ronald’s
feelings about the military later in life. I also find Kimberlyn’s testimony consistent with
Donna’s and credible on this point.
185
      See Kimberlyn Tr. 432.
186
      Edna Tr. 97:10–12.
187
      See Edna Tr. 97:10–12; Kimberlyn Tr. 432; Donna Tr. 648–49.
188
   See, e.g., JX 58 at E.Williams000052–57. Ronald’s medical records identify roughly
45 “problems” in his health history.

                                            25
hypertension, and shortly after marrying Edna, he had cervical spine fusions.189 In

2002, he was diagnosed with renal cancer.190 And in 2013, Ronald was diagnosed

with an aortic aneurysm.191 He also had cardiomyopathy, peripheral vascular

disease, glaucoma, cataracts, and degenerative disk disease.192

         In 2013, Ronald began dialysis for his renal cancer, beginning with home

dialysis and then transitioning to a dialysis center; by 2017, Ronald needed

inpatient dialysis three days a week.193 The treatments required a catheter be

placed in Ronald’s chest.194 Each treatment lasted hours, and each session fatigued

and “drain[ed]” him.195

         In March 2017, Ronald was diagnosed with lung cancer; by April, it had

progressed to stage three.196          Ronald’s doctors explained that even with

chemotherapy and radiation, there was only a twenty to twenty-five percent chance




189
      Edna Tr. 12–13.
190
      Edna Tr. 12:23–13:4; JX 58 at 653, 656.
191
      JX 58 at 649–650.
192
      Edna Tr. Tr. 14:4-12.
193
      Edna Tr. 12:23–13:4, 15:1, 16:7–11.
194
      Edna Tr. 15–16.
195
      Edna Tr. 15–16.
196
  Edna Tr. 15:2–4, 24:15–18; JX 58 at E.Williams000579, E.Williams000591; Masters
Dep. 33. On April 6, 2017, Dr. Greg Masters, Ronald’s oncologist, discovered that
Ronald had two separate cancers: renal cell carcinoma and non-small cell lung cancer.
Masters Dep. 25.

                                                26
of a cure.197 But Ronald remained optimistic.198 Ronald pursued an “aggressive”

approach to his treatment, and began daily radiation therapy.199 Ronald continued

to receive dialysis.200

          In addition to taking doctor-approved medications, Edna also gave Ronald a

number of supplements that she ordered online.201 Ronald did not enjoy taking

these supplements, found them difficult to digest, and complained about them to

his family.202       His doctors did not approve these supplements:       according to

Ronald’s medical records, he was taking a number of medications and supplements

that were not prescribed by his doctors and needed to be approved by his

nephrologist.203 And Ronald informed his doctors that Edna had “thoughts about

certain medications,” such as opiates, and made Ronald stop taking them, despite

being prescribed by his doctors.204



197
      Edna Tr. 15–16; Covell Dep. 58:1–3.
198
      Edna Tr. 15–16; Kimberlyn Tr. 455:13–17.
199
      JX 58 at E.Williams000581, E.Williams000591, E.Williams000893.
200
      Edna Tr. 16:7–11.
201
      See, e.g., JX 6 at Plaintiffs 000294.
202
      See, e.g., JX 6 at Plaintiffs 000294.
203
   See JX 58 at E.Williams000886; JX 6 at Plaintiffs 000294 (“Apparently, he has voiced
concerns about his medications to one or all of you kids, be he does not tell the whole
story. Firstly, at least 80% of what he is taking is prescribed by doctors. Aside from
those, he is taking four supplements that have anti-metastatic properties. Before I ever
ordered these from Amazon, I discussed them with him.”).
204
      JX 58 at E.Williams000463 (internal quotation marks omitted).

                                              27
         Ronald regularly experienced pain in his chest and shortness of breath.205

He had difficultly eating and a restricted diet, and he experienced steady weight

loss.206     He became “quite frail and thin,” requiring physical therapy for

strengthening.207 Ronald was a high “fall risk,”208 and he eventually fell in his

marital home and needed first a rolling walker, then a wheelchair.209 Ronald

needed assistance moving, travelling, going to the bathroom, and with daily

living.210 At least one person needed to accompany him to medical appointments

and elsewhere.211 And he came to require constant care and assistance in the

home.212

         Because he physically struggled to complete basic tasks, others assisted

Ronald with filling out paperwork.213 As early as March 2017, Edna assisted

Ronald with completing paperwork.214 Edna testified that she was “in the habit of



205
      See, e.g., JX 58 at E.Willaims000460, E.Williams000462.
206
   See, e.g., JX 58 at E.Williams000059, E.Williams000439, E.Williams000447,
E.Willaims000460.
207
      JX 58 at E.Williams000462; see also JX 58 at E.Willaims000449, E.Williams000454.
208
      JX 58 at E.Williams000439, Williams000453, E.Williams000982.
209
      See, e.g., JX 58 at E.Williams000444, E.Williams000506.
210
      See, e.g., JX 58 at E.Williams000445, E.Williams000449, E.Williams000981–82.
211
      See Kimberlyn Tr. 410–11, 414–15.
212
      See Donna Tr. 846–47.
213
      See, e.g., JX 58 at E.Williams00594; Edna Tr. 26:12–27:2.
214
      JX 58 at E.Williams000594; Edna Tr. 26:12–27:2.

                                             28
doing this for [her] husband, first of all, because he was experiencing tremors

which made it difficult for him to write.         And . . . he was losing manual

dexterity.”215 When Ronald entered his daughters’ care and as his health worsened

throughout 2017, Ronald similarly allowed Donna and Kimberlyn to assist in

completing paperwork.216

         From the time Ronald began developing serious conditions until July 2017,

Edna was his primary caregiver.217 As Edna explained, even as early as 2002, and

despite the fact that Ronald was “a very intelligent man,” she attended his doctor’s

visits and helped explain what the doctors were treating him for and what

procedures he was receiving.218 While Edna recuperated from a disabling car

accident in 2014, Ronald assisted her with her daily activities.219 Edna, in turn,

was there for Ronald during his significant health issues later in life.220

          In the last two years of Ronald’s life, Edna’s care and effort on her

husband’s behalf increased exponentially.221         As of March 2017, Edna was




215
      Edna Tr. 26:19–22.
216
      See Kimberlyn Tr. 428:5–6.
217
      Edna Tr. 17:16–17; see also JX 58.
218
      Edna Tr. 17:20–18:14.
219
      Edna Tr. 55.
220
      Edna Tr. 28.
221
      Edna Tr. 18–19.

                                           29
devoting nearly all of her time to caring for Ronald.222 She assisted Ronald with

nearly everything, including getting in and out of a car, dressing, shopping,

cooking, cleaning, paying the bills, daily blood pressure and temperature readings,

and communicating with Ronald’s medical professionals.223 As Ronnie testified, it

was “amazing” to watch Edna care for Ron.224        And Donna “admired” Edna for

the very good care she provided Ron.225

         While Edna provided admirable care for Ronald, at least after her accident,

she kept the marital home in deplorable condition that made it very difficult for a

sick man to live.226 According to his medical records, Ronald expressed concern

that the condition of the home took a toll on his health: “The patient states that he

has lost significant weight. He was living with his wife, who he has separated

from, who was not supportive.            He notes that she is a ‘hoarder’ and the

environment limited his appetite.”227 Donna described the house as “atrocious:”228

“It was just always animals, so dogs, cats. . . . Hair on the floor from the dogs.




222
      Edna Tr. 28.
223
      Edna Tr. 19, 28–29; Ronnie Tr. 972:8–20.
224
      Ronnie Tr. 972-73.
225
      Ronnie Tr. 972.
226
      See Kimberlyn Tr. 513–20; JX 19.
227
      JX 58 at E.Williams000460.
228
      Donna Tr. 662; JX 19.

                                            30
Kitchen pretty much was food on the floor, food on the table, dishes in the sink.”229

Edna was a vociferous online shopper, and papers and packages covered the

floors.230 The house was so cluttered that Ronald was unable to move about safely

and without difficulty, and the conditions caused Ronald to fall on multiple

occasions.231       Eventually, Ronnie began renovating Ronald’s bedroom in

preparation for in-home dialysis, so Ronald began using the living room as a

bedroom.232 And although the renovations made the conditions worse, they were

not the cause.233 Rather, “[t]his is how she lived.”234

         Aside from sometimes eating at his bedside table, Ronald could hardly eat in

the house.235 Edna did not cook much, and Ronald had a limited appetite and

preferred to order Chinese food.236       But Edna still bought large quantities of

groceries that went uneaten and expired.237 These were left throughout the house,




229
      Donna Tr. 662; JX 19.
230
      Donna Tr. 663–64; JX 19.
231
      Donna Tr. 663:2–7, 664; JX 19.
232
      See, e.g., Kimberlyn Tr. 519:1–5.
233
      Donna Tr. 663–64, 665–66.
234
      Donna Tr. 663:15–664:9.
235
      Donna Tr. 667.
236
      Donna Tr. 667:11–20, 668:8–11; Kimberlyn Tr. 518:5–8.
237
      Kimberlyn Tr. 517:21–518:8.

                                           31
in the back of her car, and in multiple refrigerators and freezers filled to

capacity.238 Edna refused to throw away rotten and expired food.239

         Donna and Kimberlyn knew that Ronald’s “safety was an issue” at home.240

They tried to help Edna clean the house and throw away expired food, but Edna

refused and became angry, accusing them of stealing and throwing things away.241

Edna was in denial.242

         After watching Edna remove expired food from their trash can, Ronald

became frustrated.243 So he asked Donna to take photos of the house, saying

“sarcastically” that “you never know, we may need them.” 244 Donna did so, and

those photos were submitted at trial.245        They are consistent with Donna and

Kimberlyn’s testimony: the house was cluttered, the floors were covered in debris,

packages were piled up, and the rooms were so crowded that it would have been




238
      Kimberlyn Tr. 516:17–517:18, 517:21–518:4.
239
      Donna Tr. 663, 664–65.
240
      Donna Tr. 665–66.
241
      Donna Tr. 663–64, 665–66.
242
      Donna Tr. 665–66.
243
      Donna Tr. 665–66.
244
      Donna Tr. 664–65.
245
    See JX 19; Donna Tr. 666:2–5 (“You know, so in my mind I laughed because I was
just like, because I did exactly what he asked me to do. Granted, he was right. We
needed them.”).

                                           32
difficult for anyone to navigate.246 And the freezer was crammed with food left in

grocery bags.247

         The responsibility of taking care of Ronald was “overwhelming.”248 And

Ronald was frustrated and irritable at the loss of his independence.249 Donna began

to fear Edna was suffering from caregiver burnout.250          As Donna explained,

caregiver burnout can happen easily for primary caretakers that have little relief:

“she seemed to me she was wearing down. And it showed. Just in interactions, in

conversations, things of that case. . . . She was annoyed a lot. She didn’t get much

sleep. If my father needed something, she was the one that had to do it.”251

         Edna’s burnout manifested in her criticizing and chastising Ronald.252 She

became verbally and physically abusive.253 Edna spoke to and treated Ronald in a

“manner which was almost belittling.”254 She criticized him for having accidents




246
      See JX 19 at Plaintiffs 000225–30, 000232.
247
      See JX 19 at Plaintiffs 000227.
248
      Donna Tr. 670.
249
      Edna Tr. 100:19–24; Ronnie Tr. 970:19–21.
250
      Donna Tr. 670:7–671:6.
251
      Donna Tr. 670–71.
252
      See, e.g., Donna Tr. 652–53.
253
   See, e.g., Donna Tr. 652–53; Patricia Tr. 736:8–13; see also JX 63 (noting “physical
and emotional abuse”).
254
      Donna Tr. 652–53.

                                             33
that he could not control.255 And “if he had an accident in his clothes or something

like that, she would make him stay that way until she felt like changing him. Then

she was really rough changing him.             He was scared of her.”256   And Edna

controlled other aspects of Ronald’s life, including his finances. 257 For example,

Edna did not give Ronald cash and questioned him when he had it. 258 In response,

Ronald hid his change from the grocery store so that he could avoid a barrage of

questions from Edna.259 Ronald informed Donna and Kimberlyn that Edna was

treating him this way.260

         By April 2017, Donna and Kimberlyn were accompanying Ronald and Edna

to his medical appointments.261 Ronald also had a visiting nurse.262 But Donna felt

that Edna needed further assistance to care for Ronald.263 In May 2017, Donna

took leave under the Family Medical Leave Act (“FMLA”) in order to help Edna

care for Ronald.264 Ronald “did not like the fact that people had to take care of


255
      Donna Tr. 652–53.
256
      Patricia Tr. 736:8–13. To be clear, Edna never hit Ronald. Id.
257
      Kimberlyn Tr. 514:1–14.
258
      Kimberlyn Tr. 514:1–14.
259
      Kimberlyn Tr. 514:7–10.
260
      See Donna Tr. 736; Kimberlyn Tr, 514:1–4.
261
      See JX 58 at E.Williams000590.
262
      See, e.g., JX 58 at E.Williams000536.
263
      See Donna Tr. 655:15–24, 656–57.
264
      Donna Tr. 655:15–24, 656–57, 661:11–23, 670–71; JX 58 at E.Williams000545.

                                              34
him.”265 At first it was difficult for him to accept his daughter Donna’s assistance

with his physical needs.266 But eventually, because of her nursing skills, Ronald

allowed Donna to help him.267 Kimberlyn also started spending more time with

Ronald.268

         On July 24, 2017, Edna took Ronald to the emergency room because he was

dehydrated.269       The next day, Edna informed Donna that Ronald “could not

manage the step up into the house.”270 When Edna pulled him up, they both fell.271

Edna told Donna that she was “not going to be able to get him to the doctor and to

dialysis by [her]self anymore.”272 Edna needed Donna’s help, as did Ronald.273

             D.     Ronald Moves Out For The Last Time

         In the summer of 2017, Ronald began complaining to his daughters about

certain aspects of his healthcare.274 Ronald was unhappy with the number of




265
      Donna Tr. 654–55.
266
      Donna Tr. 654–55.
267
      Donna Tr. 654–55.
268
      Kimberlyn Tr. 264:1–18.
269
      Edna Tr. 150:1–6.
270
      JX 3 at Plaintiffs 000285.
271
      JX 3 at Plaintiffs 000285.
272
      JX 3 at Plaintiffs 000285.
273
      JX 3 at Plaintiffs 000285–86; Edna Tr. 151:11–152:2.
274
      See Donna Tr. 659.

                                             35
medications he had to take.275 His primary gripe concerned the non-prescribed

supplements that Edna ordered for him online and instructed him to take.276 They

often made him feel ill and vomit.277 Ronald told Edna that “he had in issue with

taking supplements,” resulting in a “disagreement.”278 He felt like Edna was not

listening to him.279

         Ronald also complained to his daughters about Edna’s abuse and the

condition of his home.280 He told them Edna “would chastise him” and “talk to

him like he was a child.”281 Ronald said this “[d]idn’t make him feel like a man”

and that “he didn’t like to be talked to like that.”282 Because Ronald was steadily

losing his independence and because “[h]e was a prideful man,” Edna’s words

were especially hurtful.283

         In July 2017, even in the midst of their collective efforts to care for Ronald,

tensions built between Edna and Ronald and consequently between Edna and his

daughters. Edna felt that Donna and Kimberlyn were “out to get [her],” and was

275
      Donna Tr. 659:6–8.
276
      Donna Tr. 659:8–12.
277
      Kimberlyn Tr. 513:19–24.
278
      Donna Tr. 600:22–661:3.
279
      Kimberlyn Tr. 513:14–15.
280
      Kimberlyn Tr. 514:3–24; Donna Tr. 653–54.
281
      Kimberlyn Tr. 514:3–4; accord Donna Tr. 653–54.
282
      Donna Tr. 653–64.
283
      Donna Tr. 654–55.

                                            36
concerned about what others thought about the state of her marriage.284 Edna also

pointed out that Ronald would “act differently” when his children were present,

standing up for himself. 285 Donna explained that all she wanted was for her father

“to be at peace.”286

         Donna and Edna wanted to avoid a repeat of 2012.287 They knew that

Ronald did not have much time left.288 On July 26, Ronald called a family meeting

for Donna and Kimberlyn to air out their issues with Edna.289 The conversation

began calmly, but became more heated, and Edna, Kimberlyn, and Donna began to

shout at one another.290 Kimberlyn was angry and defended Ronald after Edna

insulted Ronald:

         She made a comment to my father about how do you think it makes
         me feel when I have to clean your sh*tty *ss. Of course I stepped up
         and said, “That is what you’re suppose[d] to do. You are his wife.”291



284
      See JX 6 at Plaintiffs 000289; Edna Tr. 152:13–20; Donna Tr. 675:1–17.
285
    JX 6 at Plaintiffs 000295; Donna Tr. 676:13–677:3 (“[M]y dad was happy to see us
when we were there. I also agree when we were there, my personal opinion is that my
father knew that we had his best interest in mind. . . . I feel like, you know, he did act
differently. I mean, here it says, ‘I don’t know if it’s a macho thing’ but I don’t know,
you know, maybe he felt better that we were there.”).
286
      JX 6 at Plaintiffs 000289.
287
      JX 6; Edna Tr. 153:10–154:6.
288
      Donna Tr. 675.
289
      Donna Tr. 681.
290
      Edna Tr. 267:1–10; 265:11–21.
291
      Kimberlyn Tr. 521–22; accord Donna Tr. 676–77.

                                             37
In the heat of the moment, Kimberlyn yelled that Ronald was dying, and he began

to cry.292 The meeting ended once everyone had calmed down; Donna and Kim

offered to spend more time with their father to give Edna a break.293 Donna and

Kimberlyn left Edna and Ronald’s home under the belief that they had resolved

their problems.294

         Edna was angry that Ronald did not defend her in front of his daughters and

shared those feelings with him.295 Ronald concluded “[i]t was clear that she had

lied and never had any intentions of trying to move forward in working things out

with [his] daughters.”296 He “sided” with his daughters.297

         While Ronald had previously considered marital counseling, by this point

Ronald was very frustrated with Edna and concluded that their relationship could

not be saved. 298 He decided to leave Edna for the second and final time on July

30.299



292
      Edna Tr. 67:13–18.
293
      Donna Tr. 682:12–18; Kimberlyn Tr. 522:21–523:4.
294
      See Kimberlyn Tr. 265:14–21.
295
   Edna Tr. 196:20–197:1; JX 63 (“I was exhausted because all night I was unable to get
any rest due to her blaming me that I did not defend her the night before and I took my
daughter’s side.”).
296
      JX 63.
297
      JX 63.
298
      See Kimberlyn Tr. 523–24, Ronnie Tr. 1001:10–13, 1002:12–13.
299
      See, e.g., Kimberlyn Tr. 523–24.

                                           38
         That day, Ronald asked Kimberlyn to come to his house.300 Kimberlyn

arrived with her Lawrence, Ashly, and her friend Chris.301 Ronald told Kimberlyn

that he wanted to leave and go to a nursing home: “I don’t want to be here with

her no more. I am sick of her stuff. I want to go. I want out of here.” 302

         Kimberlyn called Donna and informed her that Ronald wanted Donna to

come to his house because he wanted to go to a nursing home. 303 The news

shocked Donna.304 Donna arrived at the house.305 Ronald said that “[h]e was tired

of [Edna’s] sh*t” and that “[h]e was getting tired of her chastising him, talking to

him like a child.”306 Edna was not happy that Ronald wanted to leave, and tried to

insert herself into his conversation with Donna and Kimberlyn. 307 She was having

“little rages of fits” and making “sly, slick remarks to Ronald.”308

         Donna concluded that both Ronald and Edna were tired and needed a break

from one another, so she suggested that Ronald stay with her for the night.309


300
      Kimberlyn Tr. 523–24.
301
      Kimberlyn Tr. 524:9–15.
302
      Kimberlyn Tr. 523–25.
303
      Kimberlyn Tr. 523–26; Donna Tr. 684.
304
      Donna Tr. 685:3–7.
305
      Donna Tr. 686.
306
      Donna Tr. 686.
307
      Kimberlyn Tr. 529.
308
      Kimberlyn Tr. 529.
309
      Donna Tr. 687–88.

                                             39
Ronald agreed and reiterated that he just “want[ed] to leave.”310 Edna “reluctantly

agreed.”311 They began gathering Ronald’s belongings for the night, and tensions

flared.312 When they asked if Edna could help get Ronald’s clothing together,

Edna remarked that “he was a grown *ss man” and that “[h]e can get his own

clothes together.”313 Right before they left, Edna told Ronald,“[I]f you die before

you come back home, I will never forgive you.”314

         Everyone got in their respective cars, and Ashly was prepared to drive

Ronald’s vehicle.315 Several weeks earlier, Ronald and Edna had agreed that Ashly

could use his vehicle while hers was being repaired.316 Edna stopped them and

threatened that, if Ashly took the vehicle, she would cancel its insurance or report

it stolen.317 In response, Kimberlyn physically threatened Edna as Lawrence held

Kimberlyn back.318 Donna broke up the fight, and they left, leaving Ronald’s




310
      Donna Tr. 687–88.
311
      Donna Tr. 687.
312
      Donna Tr. 688.
313
      Donna Tr. 688.
314
      Kimberlyn Tr. 529.
315
      Kimberlyn Tr. 532:7–9.
316
      Kimberlyn Tr. 531:14–532:4.
317
      Kimberlyn Tr. 532: 12–14, 532:23–533:7; Edna Tr. 168:15–18.
318
      Donna Tr. 689.

                                           40
vehicle behind.319 Kimberlyn drove Ronald to Donna’s house.320 Ronald said that

he never wanted to go back to his marital home.321

         After leaving, Ronald wanted to withdraw money from an ATM so that he

could buy some Chinese food, so Kimberlyn took him to the ATM.322 Ronald’s

card was declined.323 Ronald concluded Edna had done something to prevent him

from getting his money; in fact, in the days that followed, Ronald learned Edna had

reported his card as stolen.324 Ronald grew concerned that Edna would take further

measures to keep him from his assets.325 Ronald contacted the bank and informed

the bank that Edna was not authorized to speak for him and “let them know what

[his] intentions [were].”326

         Ronald believed that Edna was a bad caregiver, and he was displeased with

their relationship.327 After he left, Edna repeatedly called Ronald, questioning him




319
      Kimberlyn Tr. 533:19–22; Donna Tr. 689.
320
      Kimberlyn Tr. 536:12–21.
321
      Kimberlyn Tr. 536:12–21.
322
      Kimberlyn Tr. 534:3–20; Donna Tr. 690:13–24.
323
      Kimberlyn Tr. 534:24–535:5.
324
  Edna Tr. 114:13–115:1, 168:21–23, 171:17–20; Kimberlyn Tr. 535:12–17, 596:3–5;
Donna Tr. 743:2–744:6.
325
      Kimberlyn Tr. 596:21–597:1.
326
      JX 63.
327
      Kimberlyn Tr. 540.

                                           41
about when he would return home.328 Edna’s sister sent Ronald harassing text

messages.329 The “non-stop” calls and messages upset Ronald.330 He was angry

about the incident with his vehicle: “after the incident with the truck, he said he

was done with Edna. He did not want to come back.”331 And he was also angry

that Edna had reported his card stolen.332        Ronald decided to leave Edna for

good.333 “He was mad. He said he was tired of this and he . . . he didn’t want to

go through this again. He said he didn’t want to be with her anymore.”334

         On July 31, Ronald went back to his home to collect the remainder of his

belongings, including his medications.335 Lawrence, Chris, and Kimberlyn went

with him.336 Concerned about the altercation between Kimberlyn and Edna the



328
      Donna Tr. 691:23–693:7.
329
   JX 21 (“That’s how I’ll remember you. I don’t know that I will ever see you again,
because you have made a tragic mistake leaving your life in the hands of those girls, and
because you are a moron about you [sic] meds you’ll be dead sooner than you should
have been. So smoke up, have a blast and most importantly stop those annoying meds
and doctor appointments. Hope the girls enjoy your last days wiping your . . . .”); see
also Kimberlyn Tr. 602:16–604:7; Donna Tr. 694:1–8.
330
      Donna Tr. 693–94, 695.
331
      Kimberlyn Tr. 536.
332
   Donna Tr. 693:20–23 (“I can tell you that he was upset one, because this is at this
point they found out that his car[d] was reported stolen. I do believe he was irritated
about that.”).
333
      See Kimberlyn Tr. 536–39.
334
      Kimberlyn Tr. 536–39.
335
      Donna Tr. 692; Kimberlyn Tr. 536–39.
336
      Kimberlyn Tr. 536:24–537:3.

                                             42
previous day, Kimberlyn and Ronald agreed that Kimberlyn should arrange a

police escort.337 An officer met them at the house.338

         Ronald and Chris went inside to remove his belongings.339 Edna tried to

speak to Ronald, but he did not want to interact with her, and the officer told her

not to speak to him.340 Nonetheless, Edna pressed that Ronald was taken against

his will.341 The police did not react to Edna’s allegation and continued to identify

items to be retrieved for Ronald.342 Ronald could not find his walker, glasses, and

a number of medications.343 Edna claimed that she did not know where his walker

was, and his glasses later materialized in Edna’s vehicle.344 Edna hid these items,

consistent with her destruction of Ronald’s valuables in the past.345

         The first few weeks caring for Ronald were very difficult for Donna, but she

did what she had to for Ronald’s well-being.346 Because Ronald had only planned

on staying one day, Donna and Kimberlyn were not prepared for his extended


337
      Kimberlyn Tr. 537:6–18.
338
      Kimberlyn Tr. 537:19–24; 539:1–4.
339
      Kimberlyn Tr. 537:19–24; 539:1–4.
340
      See JX 63; Edna Tr. 80.
341
      Edna Tr. 162:5–163:3.
342
      Edna Tr. 162:5–163:3.
343
      See JX 63; see also Kimberlyn Tr. 536–39; Donna Tr. 694–95.
344
      See JX 63; see also Kimberlyn Tr. 536–39; Donna Tr. 694–95.
345
      See JX 63. Edna denies his accusation. See Edna Tr. 197:22–198:8.
346
      Donna Tr. 699–701.

                                            43
stay.347 They spent the first week with him trying to organize all of his various

appointments and needs.348 They devoted themselves to Ronald, and planned their

lives around their new responsibility.349 Just as Edna had done when Ronald was

living with her, Donna and Kimberlyn tended to Ronald’s every need.350 They

helped him around the house and either took him to his medical appointments or

arranged paratransit. 351

             E.     Edna’s Continued Harassment After Ronald Left

         After July 31, Ronald never returned to the marital house. And but for one

meeting, Edna never saw or spoke to Ronald again.               Ronald moved in with

Donna.352 He made it clear to his daughters and others that he did not want to be

with Edna and that he did not want her to be involved in the last months of his

life.353 For example, Ronald’s medical records demonstrate that he considered

himself “separated” from Edna and that she was no longer his primary caregiver.354




347
      Donna Tr. 698:18–699:8.
348
      Donna Tr. 698:18–699:8.
349
      See JX 44; Donna Tr. 698:7–20.
350
      Cf. Ronnie Tr. 972:8–9.
351
      Donna Tr. 701.
352
      See, e.g., Patricia Tr. 736–737.
353
      See, e.g., Kimberlyn Tr. 536–39; Patricia Tr. 736:1–13.
354
      See JX 58 at E.Williams000438, E.Williams000945.

                                              44
And he told Patricia that “he didn’t want to be with [Edna]” because “she was very

abusive to him.”355

         But Edna continued to be “a thorn in his side.”356 In addition to sending

harassing messages, she reported his ATM card stolen so he was unable to

withdraw funds from the joint account.357 When Ronald moved in with Donna, he

directed the Office of Pensions to send his documents to Donna’s Newark

address.358 But on September 9, 2017, Edna completed an Office of Pensions

change of address form to list Edna’s Smyrna’s address.359 If accepted, this form

would have diverted Ronald’s mail from the Office of Pensions, potentially

including his pension and Death Benefit checks and other benefit information,

back to Edna.360 The signature appearing on the document is not Ronald’s.361

         Edna testified that she did not sign and submit this form, even though she

agreed that the signature at the bottom was not Ronald’s and that Ronald was




355
      Patricia Tr. 736:1–13.
356
      Patricia Tr. 700:7.
357
   See Edna Tr. 114:13–115:1, 168:21–23, 171:17–20; Kimberlyn Tr. 535:12–17, 596:3–
5; Donna Tr. 743:2–744:6; see also JX 63.
358
      Edna Tr. 120:9–11; Donna Tr. 707:2–14.
359
      JX 24.
360
      JX 24.
361
      Donna Tr. 707:2–7.

                                           45
living with Donna at that time.362 Donna likewise did not recognize the signature

as Ronald’s and stated that the first time she saw this document was a few days

before trial.363 I find that Edna completed and forged Ronald’s signature on that

document to divert his state benefits, and related information, back to her.364

         And Edna turned to the police, Adult Protective Services (“APS”), and

Family Court to continue to harass Ronald. She filed another PFA against Donna

and Kimberlyn based on the July 30 incident (“Edna’s 2017 PFA”) but did not

appear at court to pursue it, and the Court denied the PFA.365 On August 3, Edna

called the police, who reported to Donna’s home to perform a welfare check. 366

Ronald told the officer “that [he] was here on [his] own free will and did not want

to return, that [he] was just fine.”367 The police left.368 And on August 16, Edna




362
      Edna Tr. 117:10–120:6; Ronnie Tr. 982:2–983:10.
363
      Donna Tr. 706:19–707:7.
364
      See JX 24.
365
    See JX 63; Edna Tr. 177:9–17; Kimberlyn Tr. 416, 417, 418, 541:24–542:7; Donna
Tr. 726:7–727:7. Donna and Kimberlyn were of the understanding that Edna was trying
to obtain a PFA against Ron, as well as Kimberlyn and Donna. Kimberlyn Tr. 416, 417.
But, her PFA was only sought by Edna against Kimberlyn and Donna. Edna Tr. 177:9–
11; Kimberlyn Tr. 418. And when asked why she did not file a second PFA to protect
her from Donna and Kimberlyn, Edna replied, “Quite honestly, my husband was dying
and was away from me. I had bigger fish to fry.” Edna Tr. 178:3–7.
366
      See JX 63; Donna Tr. 723:5–724:17.
367
      JX 63; see also Donna Tr. 723:5–724:17.
368
      Donna Tr. 723:6–724:17.

                                            46
filed a complaint with APS, claiming Ronald was “coerced in leaving.”369 Edna

had APS contact Donna that day to inquire about Ronald’s condition and Donna’s

home environment.370           The next day, Edna sent APS to check on Ronald at

dialysis.371 Ronald “signed papers stating that he did not want their services. He

explained to them that he was where he wanted to be. He didn’t want to have

anything to do with Edna. He didn’t want to talk to her. He just wanted to be left

alone.”372 APS reported to Edna that Ronald was fine.373

         On August 12, Edna confronted Ronald at his dialysis center.374 According

to Ronald, “she showed up at my dialysis center bad mouthing me and trying to

convince me that my daughters were trying to put me in a nursing home,” and she

was “getting me all upset.”375 Edna was asked to leave.376 This was the last time

Ronald spoke with or saw Edna.377




369
      Edna Tr. 207:20–24, 208:19–23, 209:5; Kimberlyn Tr. 550:3–7.
370
      JX 63.
371
      Edna Tr. 207:20–208:5.
372
      Kimberlyn Tr. 550:15–19.
373
      Edna Tr. 208:13–18.
374
      Edna Tr. 184:11–20; Donna Tr. 729:5–16.
375
      JX 63.
376
      Edna Tr. 184:18–20, 185:6–13; Donna Tr. 730:11–24.
377
      Edna Tr. 187:7–12, 187:20–22.

                                            47
         Ronald became adamant that he would not return to her.378 He reported

Edna’s harassment to the police.379 An officer came to Donna’s home to speak to

Ronald, but the officer told Ronald there was not much he could do.380 If Ronald

was “adamant about the harassment, he would have to file a PFA against her.”381

         Indeed, Ronald filed an emergency ex parte PFA against Edna on August 18,

2017 (“Ronald’s PFA”).382 The court granted Ronald’s PFA that day, to last until

the hearing scheduled for August 31.383 A Delaware Family Court employee

recommended that Ronald prepare a written statement to attach to his petition.384

Accordingly, Ronald dictated a statement that Donna typed for him. 385 She read

the statement back to Ronald, and he agreed that it said exactly what he wanted it

to say, and signed it.386



378
      Donna Tr. 697:4-7.
379
      Donna Tr. 728:1–3, 728:11–23.
380
      Donna Tr. 728:17–21.
381
      Donna Tr. 728:22–23.
382
      See JX 59; see also JX 18; JX 27; JX 63; Kimberlyn Tr. 540:12–14; Donna Tr. 739:8–
18.
383
      JX 63; Donna Tr. 758:20–759:16.
384
      Donna Tr. 548:21–549:9.
385
    See JX 63; Donna Tr. 543:8–24. At the top of the statement in Ronald’s handwriting
appears “I Ronald R. Williams do authorize my daughter to type all the information.” JX
63.
386
   Kimberlyn Tr. 543:1–19; 548:8–16; Donna Tr. 759:20–760:15; JX 63. The signature
on the statement matches Ronald’s signature and was notarized by the clerk of the Family
Court. See Tr. 191:18–195:2.

                                            48
         In the statement, Ronald described Edna’s harassment and verbal abuse and

his desire to leave his wife and die in peace.387 Ronald stated that “[s]he has been

nonstop trying to get me to come home.”388 He recounted Edna’s and her sister’s

harassing messages, Edna’s frivolous PFA, Edna’s efforts to call the police on

Ronald’s daughters, APS appearing to check on him at dialysis, and Edna’s efforts

to stop Ronald from accessing his money.389 Ronald described his humiliation:

         I am 70 years old and this stress she is causing is detrimental to my
         health. Over the past year off and on I have dealt with all types
         personal and emotional abuse. She has talked to me like I was a child
         and chastised me for having accidents and belittled me for having
         accidents and not being able to do things that she felt maybe I should
         be able to do. She has constantly reminded me and my daughters that
         she has to clean me up all the time. Making me feel depressed and
         ashamed. I would like to charge her with elderly abuse because of my
         living conditions being unsafe, cluttered, kitchen unsanitary, cat and
         dog hair everywhere.390

He concluded, “I would very much prefer for her to stop trying to contact me,

constantly harassing my daughters and accept things for the way they are and leave

us alone.”391

         On August 31, Ronald, Kim and Donna appeared for Ronald’s PFA hearing,

but it was continued to September 15, because Edna had not been served.392 Edna

387
      JX 63.
388
      JX 63.
389
      JX 63.
390
      JX 63.
391
      JX 63.

                                          49
did not appear at the hearing on September 15.393 At that hearing, Kimberlyn and

Donna sat in the gallery, watching Ronald speak with the Court for approximately

ten minutes.394 The Court granted a one-year PFA in favor of Ronald and against

Edna.395

         The PFA did not deter Edna from contacting Ronald. Around September 21,

Edna sent Ronald a letter at the dialysis center.396 The letter recognizes that

Ronald chose to leave Edna.397 The letter was not received until after Ronald’s

death.398

         Edna also continued calling APS.399 In October, about two days before

Ronald passed away, she caused APS to return to Donna’s home to investigate his

declining health.400 Donna did not speak with APS, but only led them to Ronald’s



392
      JX 59; Donna Tr. 7621:24–762:19.
393
      Kimberlyn Tr. 547:17–548:7; Donna Tr. 763:2–766:3.
394
      Kimberlyn Tr. 547:17–548:7; Donna Tr. 763:2–766:3.
395
      JX 27.
396
      See JX 22; Edna Tr. 171:21–23, 172:6–10.
397
    See JX 22 at Plaintiffs 000051 (“You left under the pretense of going to Donna’s for
an overnight visit.”), 000054 (“I feel as though for you to do this to me, you could never
had loved me in any way, shape, or form.”), 000058 (“And since you choose to leave me
in the dark, how was I supposed to know you expected any thing different?”), 000059 (“I
will have no good memories of you because they will all be tarnished by what you have
done.”).
398
      Donna Tr. 766:20–22, 767:8–13.
399
      See Edna Tr. 209:23–210:1; Kimberlyn Tr. 549:13–21; Donna Tr. 766:15–24.
400
      Edna Tr. 224:6–225:6; Kimberlyn Tr. 550:3–7; Donna Tr. 767:14–768:10.

                                            50
bedroom: “When they went down there, they looked at my father, turned around

and looked at me and said, I’m so sorry, and left.”401 APS told Edna that Ronald

was receiving care.402

         Ronald did not mention or consider divorcing Edna after he left her in July

2017.403 Unlike 2012, he was not concerned about losing material things and was

resolved that Edna, as his wife, would receive their houses, cars, and other

property.404 As discussed below, Ronald’s primary financial concerns were his

upcoming funeral expenses and making changes to ensure his daughters would not

bear the burden of those costs. Otherwise, Ronald’s chief concern was living the

last days of his life free from the stress caused by his relationship with Edna: “I

just want peace. I just want to die in peace.”405




401
      Donna Tr. 768:4–15.
402
      Edna Tr. 224:24–225:1.
403
      Donna Tr. 639:14–24.
404
    Donna Tr. 639:14–24, 912:2–8. Ronald did prepare a will that would have left his
estate to his daughters. See JX 26. He unsuccessfully attempted to execute that will
once, but never attempted to again. I believe that Ronald was at peace with Edna
receiving his estate as his wife and that he was primarily focused on making changes to
his MetLife Policy and Death Benefit.
405
      Donna Tr. 639:14–24.

                                          51
            F.     Ronald’s Mental Health

         According to Edna, Ronald could not make decisions for himself after he left

her on July 30.406 Edna points to Ronald’s depression and a purported bout of

hallucinations due to prescribed opiate medications.            While he sometimes

“denie[d] a depressed mood,”407 Ronald suffered from depression.408 He also had

anxiety from his physical complications, as well as his “complicated family

dynamics and strained relationships.”409 His doctors noted that his feelings were

“appropriate for the circumstances.”410 Ronald generally did not have difficulty

speaking,411 and had no difficulty communicating.412 He was able to fully recount

his medical history for doctors,413 even though sometimes “he had a difficult time

remembering all the information that he needed to provide.”414            Ronald was




406
      Edna Tr. 166:12–24.
407
      JX 58 at E.Williams000460; see also E.Williams000462.
408
      See, e.g., JX 58 at E.Williams000438–39.
409
      JX 58 at E.Williams000447; see also JX 58 at E.Williams000444, E.Williams000467.
410
      JX 58 at E.Williams000467.
411
   See, e.g., JX 58 at E.Williams000509 (noting he had “no difficulty with speech”),
E.Williams00586 (noting Ronald could “verbalize” his concerns).
412
      See JX 58 at E.Williams000461.
413
      JX 58 at E.Williams000584–87.
414
      Edna Tr. 26:23–24.

                                            52
prescribed a litany of medications, including antidepressants, one antipsychotic,

and one antianxiety medication.415

         Despite these complications, Ronald was otherwise in good mental

condition.416 His medical records from 2013 through 2017 repeatedly note that

Ronald was “alert, oriented, cooperative, and appropriately conversant,”417 that he

had “normal attention span and concentration,”418 and that his “mood and affect are

appropriate for [the] circumstance.”419          Ronald was able to comprehend his

treatment, understand communications with his doctors, and make decisions for

himself.420 The records explicitly state that Ronald was “oriented” and was not

“forgetful” or “disoriented.”421 Edna admits that throughout 2016, Ronald was




415
      See, e.g., JX 58 at E.Williams000590; Kaye Tr. 329:23–330:4.
416
   See Donna Tr. 658 (noting Ronald was “was able to speak for himself,” “was alert,”
and “was oriented,” and that “he ordered his own food, “had general conversation at the
table” and that “[t]here was . . . nothing that showed that he was not of sound body and
mind”); see also Kimberlyn Tr. 552–53, 605.
417
    E.g., JX 58 at E.Williams000467,              E.Williams000529,   E.Williams000536,
E.Williams000555, E.Williams000564.
418
      E.g., JX 58 at E.Williams000462.
419
      E.g., JX 58 at E.Williams000529.
420
  See, e.g., JX 58 at E.Williams000444–46, E.Williams000551, E.Williams000584–87;
Donna Tr. 702.
421
      JX 58 at E.Williams000542.

                                            53
lucid.422 And Edna admits that none of Ronald’s doctors indicated that he was

incapable of making his own decisions before July 31, 2017.423

         In fact, Ronald made all of his own medical decisions. Donna “did not need

[] to hold his hands on every encounter:”424 “He engaged in the conversation. He

understood.       He acknowledged that he understood.         If he didn’t understand

something particular, he would ask a question. If the doctor would clarify or I

would try to help him understand exactly what it is they were saying.”425 He

sometimes had difficulty understanding finances and other affairs, and his

daughters assisted him.426 And as discussed, as a result of his physical limits, they

helped him fill out paperwork. But the decisions were Ronald’s.427

         Between July 20 and October 8, 2017, Kimberlyn saw her father at least six

days per week.428 In that time, he was never forgetful, confused about what he

wanted, confused about what he owned, or confused about what he wanted after he




422
      Edna Tr. 135:3.
423
      Edna Tr. 137:9–16.
424
      Donna Tr. 702.
425
      Donna Tr. 703.
426
      Donna Tr. 703.
427
   Donna Tr. 921:11–14 (“My father. We read everything. He gave us his decisions
based off of his knowledge, not ours -- or his thoughts. I mean, we just filled it out for
him.”).
428
      Kimberlyn Tr. 552–53, 605.

                                           54
passed; he did not suffer from delusions or hallucinations.429 And he even saw a

psychologist “[j]ust so he could express how he felt what he wanted. So he

wouldn’t be taken that he wasn’t in his right state of mind. So that he was talking

to a professional who he knew was advocating for him if his state of mind ever

became in question.”430

         After Ron’s lung cancer diagnosis, he was prescribed oxycodone and

OxyContin for pain relief.431 Edna and her expert, Dr. Neil Kaye, made much of

the fact that these drugs could have interfered with Ronald’s cognition.432 But

Ronald’s medical records demonstrate that his opiate medications cognitively

impaired him on only one occasion, in May 2017.433 On May 1, Edna contacted

Ronald’s doctor to report that OxyContin caused Ronald to have “delirium.” 434

The doctors recommended that Ronald permanently stop OxyContin and continue

taking only oxycodone.435           On May 9, Ronald visited the doctor again,



429
      Kimberlyn Tr. 552–53, 605.
430
      Kimberlyn Tr. 552:23–553:4.
431
      See, e.g., Edna Tr. 32; JX 58 at Williams000570.
432
      See JX 48.
433
      See JX 58 at E.Williams000570.
434
   JX 58 at E.Williams000570. Medical records from May 2, 2017 state that Ronald’s
“wife noticed mental status changes after starting OxyContin with visual and auditory
hallucinations after starting oxycodone. She called yesterday and was instructed to stop
the oxycodone. His mental status has improved.” JX 58 at E.Williams000563.
435
      JX 58 at E.Williams000565.

                                             55
accompanied by his daughters.436 Records from that visit state that after stopping

OxyContin, Ronald’s hallucinations had “resolved.”437          Ronald was “alert,

oriented, cooperative, and appropriately conversant.”438

         Ronald did not experience any “mental status changes” or “hallucinations”

after May 2017. In fact, on August 21 and September 21, his doctors noted that

they assessed his “opioid risk” and that “[t]he patient score was 0 with low risk

category.”439 Ronald told his doctors that “he [was] not sure why he was take[n]

off of [OxyContin],” and speculated that it was because “his (ex?) wife had

‘thoughts’ about certain medications and may have had him stop taking this.”440

For his part, Ronald “state[d] that he thinks he did have a good response to the

Oxycontin.”441 That day, Ronald was “[a]lert and cooperative,” had “normal mood

and affect,” and had “normal attention span and concentration.”442 As a result,

Ronald’s doctors felt that it was safe to prescribe OxyContin at a lower dosage.443




436
      JX 58 at E.Williams000554, E.Williams000556.
437
      JX 58 at E.Williams000554.
438
      JX 58 at E.Williams000555.
439
      JX 58 at E.Williams000445, E.Williams000461.
440
      JX 58 at E.Williams000463.
441
      JX 58 at E.Williams000463.
442
      JX 58 at E.Williams000462.
443
      JX 58 at E.Williams000463.

                                          56
         Ronald and Edna were aware that they could and should contact his doctors

again if the hallucinations resumed, but they did not.444 Neither Ronald nor his

daughter reported that his medications were impairing his cognitive abilities, and

his medical records after August 21 demonstrate that Ronald was “alert” and

“answers questions appropriately,”445 was having an “appropriate[]” emotional

response to his circumstances,”446 was able to understand and comprehend the

doctor’s directions,447 was able to communicate his thoughts and concerns,448 and

was making decisions for himself.449

         Dr. Kaye submitted an expert report and testified at trial on the potential

effects that Ronald’s medications, physical condition, and life circumstances could

have on his mental state.450 Dr. Kaye opined that Ronald was a “highly susceptible

individual” and reliant upon others for all of his needs.451 Much of Dr. Kaye’s

opinion is premised on the fact that Ronald needed assistance completing daily




444
      See JX 58 at E.Williams000565.
445
      JX 58 at E.Williams000447.
446
      JX 58 at E.Williams000447.
447
      See JX 58 at E.Williams000447, E.Williams000445.
448
      See, e.g., JX 58 at E.Williams000445–46.
449
      See, e.g., JX 58 at E.Williams000445–46.
450
   See JX 48. Dr. Kaye is a board-certified psychiatrist, specializing in the brain,
behavior, and emotion. Kaye Tr. 299.
451
      JX 48.

                                            57
activities and attending medical appointments.452 Dr. Kaye also posited, as Edna

had told Ronald’s doctors, that his opiate medications caused hallucinations and

made Ronald psychotic.453

         Dr. Kaye’s opinion and testimony are not credible or supported. Ronald’s

medical records demonstrate that Ronald was in good mental health, considering

his physical conditions.      He was alert, able to understand his conditions and

treatments, and able to make decisions. While he was heavily reliant on others for

his physical needs, his cognition was his own. His doctors did not express concern

that his mental state was declining, and they did not express that his depression or

anxiety were so crippling that Ronald could not think for himself. Dr. Kaye opined

that Ronald’s medications could impair his judgment and cause hallucinations.454

Ronald’s doctors agreed that his medications and conditions could affect his

mental status.455 But the record does not support a finding that Ronald actually


452
      JX 48.
453
      Kaye Tr. 311.
454
      JX 48.
455
    Dr. Covell noted that oxycodone or any narcotic could affect Ronald’s mental status.
Covell Dep. at 50, 52. He also noted that Ronald’s conditions could cause altered
thinking, including metastatic lung cancer, particularly if it had metastasized to the brain;
end stage renal disease that required hemodialysis; cardiac issues; COPD; hypoxia, if his
oxygen was low; chronic anemia; and sleep apnea. He never saw Ronald display these
symptoms. Id. at 72. And Dr. Masters said that use of opiates or narcotics could have
potentially serious side effects such as delirium or delusions. Masters Dep. at 64. Dr.
Masters also stressed that chemotherapy and radiation could make people less aware
mentally. Id. at 76.

                                             58
suffered any cognitive impairment from his medications from July 2017 onward.456

The speculation by Edna and Dr. Kaye does not offer a substantial basis to believe

that Ronald’s mental state was materially different or impaired between the time he

executed the power of attorney in Edna’s favor on July 24 and the end of

September 2017.457

         Edna’s testimony as to Ronald’s decision-making capabilities is not credible,

and is inconsistent with her own actions. Edna and Ronald discussed his final

wishes during June and July 2017.458 Edna prepared a power of attorney, and on

July 24, Ronald read and signed it.459 That document appointed Edna as his

primary agent and Ronnie as the contingent agent.460 According to Edna, Ronald

was interested, engaged, and competent to sign that power of attorney. 461 She was

not with Ronald when he signed the document, and she did not produce the

document in this case.462 But Edna does not question the validity of the power of




456
  See generally JX 58 (noting time and again that Ronald was alert, aware, and able to
make decisions for himself).
457
      See Sloan v. Segal (Sloan II), 2010 WL 2169496, at *5 (Del. 2010) (TABLE).
458
      Edna Tr. 140:8–15.
459
      Edna Tr. 142:7–22.
460
      Edna Tr. 143:12–144:8.
461
      Edna Tr. 182:4–15.
462
      Edna Tr. 143:12–144:8.

                                            59
attorney executed in her favor.463 Thus, as recently as July 24, Edna believed that

Ronald had the capacity and mental faculties to execute binding legal

documents.464

         And after Ronald executed the power of attorney in Edna’s favor, Edna and

Ronald decided to meet with Edna’s attorney, Jason Powell, Esquire, to draft estate

planning documents.465 Edna planned for Ronald to meet with Mr. Powell to sign

the remaining estate planning documents on August 2, with the understanding that

he would have the capacity to make his own decisions.466 Because Ronald left

Edna, this meeting never happened.467

         Edna has offered no evidence that Ronald became incapable of making his

own decisions after July 24.            And her testimony is inconsistent with

contemporaneous documents and testimony showing Ronald continued to make his

own decisions, including medical decisions and the decision to leave Edna.468

Edna also lacks personal knowledge of Ronald’s decision-making capabilities after

July 30, as she did not have any meaningful contact with him after that time. I



463
      Edna Tr. 182:4–15.
464
      See Edna Tr. 137:9–16.
465
      Edna Tr. 141:7–142:9.
466
      Edna Tr. 140:8–12, 142:14–19, 146:5–14.
467
      Edna Tr. 142:14–19, 146:5–14.
468
      See, e.g., JX 22; JX 58.

                                           60
conclude Ronald retained his full mental faculties and could make his own

decisions until the first week of October 2017, shortly before his death.

         But Ronald’s physical health continued to decline.469 Contrary to Edna’s

allegations, Kimberlyn and Donna were not to blame for Ronald’s worsening

condition, and they did their best to care for him in the last months of his life.470

While Ronald’s physical health declined steadily, his mental health did not decline

until the days before he died in October 2017.471

            G.     Ronald’s Decision To Remove Edna From His Finances And
                   As A Beneficiary

         Once Ronald left Edna, he also took measures to protect his finances. As in

2012, Ronald was concerned that Edna would drain their joint bank account.472 He

was concerned about his checks, his VA checks, his Social Security check, and his

pension.473 Accordingly, he took steps to ensure she would not infringe on his


469
      See generally JX 58.
470
    See generally JX 58 (demonstrating that Ronald’s daughters were his primary
caregivers after July 30, 2017).
471
      Donna Tr. 703.
472
   Donna Tr. 601. Ronald even voiced his concerns to Patricia, saying that “every time
he leaves [Edna] she ends up taking money out of the account, puts it into her account.”
Patricia Tr. 743.
473
   See Kimberlyn 596–97 (“He was concerned about his checks, his VA checks, his SSI
check. And his pension, that he wouldn't be able to have access to that money.”), Donna
Tr. 637–38 (“At this point he had stated he had checks that were getting ready to come in.
He needed to make sure he had access to his money. He did not want to have what
happened happen in 2012 where money was taken out of the account or, you know,
issues with the bank account.”), 696.

                                           61
funds, including “changing the accounts, having her taken off as authorized user[,

and] [m]aking sure that his checks went into an account he had access to.”474

Donna and Kimberlyn helped get Ronald’s finances in order.475

         Ronald knew that certain checks were due to be deposited into his account,

so he acted quickly.476 With Donna’s assistance, on August 1, Ronald reopened

the DFCU Account that he had opened with Donna in 2012, and directed his

checks to be deposited there.477 Like Edna, Donna and Kimberlyn needed access

to Ronald’s bank accounts and credit cards to help him pay for things that he

wanted to buy because of his physical limitations.478 Ronald gave his daughters

access to his bank accounts so they could go to the ATM for him. 479 And with

Ronald’s approval, Donna and Kimberlyn used his credit cards. 480 They never

used his credit card or bank account without his permission.481 In addition to using

those accounts to pay for Ronald’s needs, Ronald also permitted his daughters to




474
      Donna Tr. 601.
475
      See, e.g., Donna Tr. 637–38, 696.
476
      Donna Tr. 638–39.
477
      Donna Tr. 636:6–638:6, 697:2–24, 704; see also JX 8; JX 9.
478
      Kimberlyn Tr. 598:13–22.
479
      Donna Tr. 703–04.
480
      See Kimberlyn Tr. 599:3–20; see also JX 53.
481
      Kimberlyn Tr. 599:21–23.

                                             62
pay some of their own expenses as compensation for his care.482 In the same vein,

Kimberlyn’s husband, Lawrence, occasionally asked Ronald for money, and

Ronald gave it to him.483

         Donna and Kimberlyn called financial institutions for Ronald, at Ronald’s

instruction and in his presence, in order to arrange to have Edna taken off his

accounts.484 Ronald spoke for himself and authorized his daughters to speak to on

his behalf.485 Edna had similarly communicated on Ronald’s behalf in the past.486

Donald and Kimberlyn also helped Ronald use a computer to find phone numbers

and other information.487

         Edna makes much of the fact that Ronald allowed his daughters to access his

finances, and claims they took his money. But she admitted that upon moving in

with Donna and Kimberlyn, he would have continued to consume the same things



482
      Kimberlyn Tr. 599:3–20.
483
      Lawrence Tr. 872:9–14, 883:5–11.
484
   See Donna Tr. 703–04 (“He wanted to talk to the bank, he could talk to the bank. Did
we call the bank for him? We would make phone calls to them. At times I would make
phone calls to his brother, hand him the phone. There were some things that we had to do
for him, but it didn’t mean that he didn’t understand what was going on.”).
485
      Donna Tr. 703–04; see also JX 43.
486
   Cf. Edna Tr. 169:2–4, 241:7–8; JX 58 (demonstrating that Edna would contact doctors
and complete forms on Ronald’s behalf).
487
   Donna Tr. 703–04 (“He couldn’t look up phone numbers, or he didn’t have access to
look up phone numbers because I don’t have a phone book in my house. So a lot of
phone numbers that we had to look up were on the internet. We did those things for him,
finances wise.”).

                                          63
that he did while living with her.488 She could not quantify the money Donna and

Kimberlyn allegedly took, and she had no idea how Ronald spent his money while

living with Donna and Kimberlyn.489 I do not find Edna’s testimony that Donna

and Kimberlyn stole from Ronald or coerced him into giving them access to his

finances to be credible.

         Ronald also removed Edna as the beneficiary on his accounts, replacing her

with Donna and Kimberlyn. On August 2, 2017, Kimberlyn took Ronald to the

state pension office so that he could route his pension checks to the DFCU

Account, rather than their joint account.490 Ronald also executed a change of

beneficiary form to remove Edna as the beneficiary of his Death Benefit, instead

naming Donna and Kimberlyn.491 Ronald made this change on his own volition.492

And although Ronald executed the change of beneficiary form in Donna and

Kimberlyn’s favor, the $7,000 Death Benefit was always intended to pay for

Ronald’s funeral expenses and was used for that purpose.493 Donna and Kimberlyn

still owe the funeral home approximately $5,000.494


488
      Edna Tr. 232:21–233:11.
489
      Edna Tr. 230:20–23, 233:14–19.
490
      Kimberlyn Tr. 558:19–559:17, 560:4–22; JX 11.
491
      Kimberlyn Tr. 558:19–559:17, 560:23–562:19; JX 10.
492
      Kimberlyn Tr. 558:19–559:17, 560:23–562:19; Donna Tr. 705:16–21; JX 10.
493
      Kimberlyn Tr. 557:7–558:8, 558:19–559:17, 560:23–562:19, 595–99; JX 32.
494
      Kimberlyn Tr. 562:20–563:1; JX 47.

                                           64
         Ronald also decided to name Donna and Kimberlyn as the beneficiaries of

the MetLife Policy.495 At Ronald’s direction, Kimberlyn called MetLife in early

August.496 Kimberlyn and Ronald called on speakerphone so that Ronald could

hear and speak if necessary.497 Initially, a MetLife employee spoke to Ronald and

asked for permission for Kimberlyn to speak; he gave it.498 Kimberlyn informed

MetLife that Ronald wished to change the beneficiaries under his policy.499

MetLife informed them that they would mail Ronald an application form.500

Ronald received the form and filled it out with Kimberlyn.501 They attempted to

mail it back, but MetLife never received the application.502

         In September, Ronald knew that he was going to die and began to get his

affairs in order, including how he and his daughters would pay for his funeral.503

He did not want Donna and Kimberlyn to be burdened with the expenses, and was

495
    Kimberlyn Tr. 563:12–17 (“[B]ecause he changed the beneficiaries to the pension,
burial pension, he wanted to change the beneficiaries to the MetLife policy.”); see also
id. 264:15–265:10; Patricia Tr. 741:9–23.
496
      Kimberlyn Tr. 565:11–24.
497
      Kimberlyn Tr. 565:11–24.
498
      Kimberlyn Tr. 566:1–3.
499
      Kimberlyn Tr. 565:11–24.
500
      Kimberlyn Tr. 566:3–6.
501
      Kimberlyn Tr. 566:7–22.
502
      Kimberlyn Tr. 566:7–22.
503
   Kimberlyn Tr. 565:8–13, 567:1–7, 569:8–24 (“He wanted to go ahead and take care of
his funeral arrangements, then get his coffin, all that stuff together before he died. He
didn’t want me and my sister to be bothered with that burden.”).

                                           65
adamant that these funds go to Donna and Kimberlyn to help them pay for his

funeral, rather than to Edna.504 They had not yet received a funeral estimate, but

had an appointment scheduled.505 So on September 12, he asked Kimberlyn to call

MetLife to request, on his behalf, that $20,000 of his policy be cashed out so that

Donna and Kimberlyn could cover his funeral expenses.506 As was their standard

practice, the call was on speakerphone, Ronald was present for the entirety of the

call,507 and the MetLife representative asked for Ronald’s permission to allow them

to discuss his policy with Kimberlyn.508 He gave it.509 Kimberlyn then assisted

Ronald with completing the necessary paperwork.510             MetLife approved the

advancement request, but Ronald and his daughters never received the check.511

         Kimberlyn and Ronald received a new application and a new change of

beneficiary form from MetLife.512 Kimberlyn helped Ronald complete the forms,




504
      See Kimberlyn Tr. 567:3–7.
505
      Kimberlyn Tr. 453-455.
506
      Kimberlyn Tr. 453–455, 565:8–13, 567:1–7, 569:8–24; see also JX 12.
507
   Kimberlyn Tr. 565:16–20, 567:8–568:2; see also Lawrence Tr. 877:3–9 (“He would
use the phone . . . They’re just assisting”); JX 43.
508
      Kimberlyn Tr. 566:2–6, 567:8–568:2.
509
      Kimberlyn Tr. 565:3–13, 567:8–568:2; JX 43.
510
      JX 65.
511
      Donna Tr. 775:7–14.
512
      Kimberlyn Tr. 568:3–569:3.

                                            66
and he signed them on September 13.513 They sent them back to MetLife.514 On

September 13, Donna and Kimberlyn became the beneficiaries of the MetLife

Policy.515 Ronald wanted to remove Edna as the beneficiary of the MetLife Policy,

and all of his daughters’ actions were done at Ronald’s request.516 The MetLife

Policy has not been paid out to Donna and Kimberlyn, and the entire $100,000

remains in MetLife’s possession.517

               H.   Ronald’s Decision To Excise Edna From His Burial Plans

         By August, Ronald’s health was worsening and by mid-September 2017, his

doctors informed him that there was nothing else they could do; Ronald was going

to die.518 Ronald took the news about as well as anyone possibly could and

decided it was time to get his affairs in order.519 Donna and Kimberlyn purchased

a CD with forms for wills, powers of attorney, and last wishes documents.520

Donna and Kimberlyn assisted Ronald with executing a number of these

documents to fulfill his intention of removing Edna from his personal and medical


513
      JX 66.
514
      Kimberlyn Tr. 568:3–569:3, 445.
515
      Kimberlyn Tr. 439; JX 25; JX 66.
516
      Kimberlyn Tr. 570:1–18; Lawrence Tr. 886:11–887:14; Donna Tr. 777:2–778:21.
517
      D.I. 132 at 62:20–63:9.
518
      Donna Tr. 769:21–772:17; see also JX 44 at 259.
519
      Kimberlyn Tr. 441:5–13; Donna Tr. 772:18–773:5.
520
      Donna Tr. 773:7–12.

                                            67
affairs in his last days. They “always had a conversation with [Ronald] about

every document that he had to sign, or that involved him.”521

         On September 22, at the Dover Federal Credit Union, Ronald executed the

durable power of attorney form in favor of Kimberlyn and Donna.522 A Dover

Federal Credit Union employee witnessed and notarized the power of attorney, and

swore that she asked whether Ronald knew what he was signing and that “while

elderly and in a wheelchair, [Ronald] seemed fine.”523 When Ronald signed the

power of attorney, he had his full mental capacity.524 He executed this document

because “he wanted to take Edna out of the equation of making medical decisions

for him.”525

         Ronald also completed a will form with Donna and Kimberlyn’s

assistance.526         Ronald asked Donna and Kimberlyn to fill out the will and

instructed them on what to write.527 Under this will, Donna and Kimberlyn would

have received Ronald’s estate, but they never asked for that nor pursued that;




521
      Donna Tr. 617.
522
      JX 28.
523
      JX 42 ¶¶ 6, 8.
524
      See Donna Tr. 787:21–22.
525
      Kimberlyn Tr. 555:15–24.
526
      JX 26.
527
      Kimberlyn Tr. 577:2–578:2.

                                           68
rather, they were comfortable with Edna receiving Ronald’s estate.528 Ronald tried

to execute the will at the Dover Federal Credit Union, but was instructed that he

would need an attorney to do so.529 Ronald died without executing the will.530

         Within the first days of living with Donna, Kimberlyn asked Ronald whether

he still wanted to be buried with Edna.531 He said no, and that he did not want to

be anywhere near her.532 He told Donna the same and was adamant that he did not

want to be buried at Gracelawn with Edna.533

         Three documents submitted at trial reflect Ronald’s wishes for his funeral

and burial: the application to be buried at the Veterans Cemetery, 534 a handwritten

“Statement of Wishes,”535 and two versions of a “Five Wishes Document.”536

Because he was a veteran, Ronald was entitled to be buried at the Veterans

Cemetery; after leaving Edna, he decided he wanted to be buried there, and




528
      Kimberlyn Tr. 578:3–580:12; Donna Tr. 780:21–785:16; JX 26.
529
      Kimberlyn Tr. 436–38.
530
      Kimberlyn Tr. 436–38.
531
      Kimberlyn Tr. 587:9–12.
532
   Kimberlyn Tr. 587:9–12 (“He said he didn’t want her to be buried over top of him.
He didn’t want her to be nowhere near him.”).
533
      Kimberlyn Tr. 587:14–16.
534
      JX 14.
535
      JX 23.
536
      JX 13; JX 57.

                                           69
discussed his desires with Lawrence and Vincent, among others.537 Donna and

Kimberlyn assisted him with researching and completing the burial application.538

On the day Ronald applied for burial at the Veterans Cemetery, Patricia asked him

why he no longer wanted to be buried at Gracelawn.539 Ronald responded that he

“did not want that fat B laying on top of him” and that he wanted to be buried at

the Veterans Cemetery.540 He did not want Edna at his funeral and “didn’t want

her to be involved or see anything.”541 Donna and Kimberlyn were aware that,

even if Ronald chose to be buried in the Veterans Cemetery to escape Edna, Edna

could choose to be buried at the Veterans Cemetery upon her passing. 542 On

August 10, 2017, Ronald received notice that his application to be buried at the

Veterans Cemetery had been accepted.543




537
   Kimberlyn Tr. 587:19–23, 588:1–5; see also Lawrence Tr. 872:2–8; Vincent Tr.
938:12–15, 954:7–10, 955:8–14.
538
      Kimberlyn Tr. 588.
539
   Patricia Tr. 737:19–738:2, 738:3–13 (“He said, I went over to the VA to submit -- put
an application in for my plot at the veteran’s cemetery. I said oh, I thought you had a
plot. I thought you was going to are buried in Grace Lawn. He said that he did not want
that fat B laying on top of him. Q. Those were his exact words? A. No. He did not want
the fat b*tch laying on top of him. Q. So what was your understanding of where he
wanted to be buried? A. He wanted to be buried at the VA cemetery.”).
540
      Patricia Tr. 737:19–738:2, 738:3–13.
541
      Donna Tr. 738:10–23.
542
      Donna Tr. 622.
543
      JX 14.

                                             70
         Ronald also prepared a handwritten Statement of Wishes document on

September 18.544       Before completing this document, Donna and Kimberlyn

discussed it with him and ensured that he knew what he was signing. 545 While

Kimberlyn’s handwriting appears on the Statement of Wishes, Ronald wrote the

statement himself.546 The Statement of Wishes evidences that Ronald did not want

Edna to have control of his body:

         Funeral arrangements to be handled by my daughters Kimberlyn Ray
         and Donna Williams[.] Under no circumstances do [] I want my body
         to be claimed or handled by my wife Edna A. Williams[.] I do not
         want my wife Edna A. Williams to have any dealings with funeral
         arrangements or to attend my funeral services or burial.547

While the Statement of Wishes does not mention the Veterans Cemetery, it is

consistent with testimony supporting the finding that Ronald did not want Edna

involved in his burial and that he wished for Donna and Kimberlyn to have the

responsibility of handling his burial and remains.548

         Finally, Christiana Care provided Ronald with a document titled “Five

Wishes” (the “Five Wishes Document”), which Ronald completed and signed.549


544
      JX 23.
545
      Kimberlyn Tr. 573–575.
546
      JX 23; Kimberlyn Tr. 575–77.
547
      JX 23.
548
   Kimberlyn Tr. 493:2–7; Donna Tr. 768:16–769:8, 774:2–10.          The Statement of
Wishes is also consistent with the information appearing in JX 13.
549
      Kimberlyn Tr. 616:8–13.

                                          71
Two copies of the Five Wishes Document have been provided: Joint Exhibit 13

(“JX 13”) and Joint Exhibit 57 (“JX 57”). JX 13 was produced by Donna and

Kimberlyn, and JX 57 was produced by Ronald’s doctor together with Ronald’s

medical records.550

         Ronald signed both JX 13 and JX 57, and both were signed by Vincent and

Chris as purported witnesses.551 Vincent testified that he did not watch Ronald

sign the document, and Ronald’s signature was already on the document when it

was presented to him.552 JX 13 and JX 57 bear different dates: JX 13 is dated

August 3, and JX 57 is dated August 13.553 Donna testified that Ronald signed

both documents on August 3 at Donna’s house.554 Vincent also testified that he

signed both documents that day.555

         JX 13 contained the same contents as JX 57 when both were signed.556 Both

name Donna as primary health care agent, and Kimberlyn and Ashly as secondary

agents; provide that Ronald did not want to be an organ donor; and evidence




550
      JX 13; JX 57.
551
      JX 13; JX 57.
552
      Vincent Tr. 940.
553
      Compare JX 13, with JX 57.
554
      Donna Tr. 714:1–715:13; Vincent Tr. 930:5–931:9, 933:15–934:4.
555
      Vincent Tr. 936:2–937:14.
556
      Kimberlyn Tr. 490–491.

                                           72
Ronald’s choices as to life support treatment and comfort care in different

contexts.557

         But JX 13 and JX 57 bear one major substantive difference: page 9 of JX 57

is blank, while pages 6 and 9 of JX 13 contain additional terms in Donna’s

handwriting.558 Page 9 of JX 13 states:

         Funeral arrangements to be handled by my daughters, Kimberlyn Ray
         and Donna Williams. Under no circumstances do I want my body to
         be claimed by my wife Edna Williams nor do I want my body to be
         claimed by my wife Edna Williams nor do I want Edna Williams to
         attend my funeral services or to make any decisions on my behalf.
         She is to have no dealings with my arrangements.559

It also notes that Ronald wanted to be buried in the Veterans Cemetery. 560 JX 57

does not include this language.561 As of August 3, when both versions were

signed, both versions’ burial wishes section was blank because Ronald had yet to

be accepted to the Veterans Cemetery.562 Donna added this information to JX 13




557
      JX 13; JX 57.
558
   Compare JX 13 at Plaintiffs 000189, Plaintiffs 000192, with JX 57 at
E.Williams000475, E.Williams000478.
559
      JX 13 at Plaintiffs 0000192.
560
      JX 13 at Plaintiffs 0000192.
561
      Compare JX 13, with JX 57.
562
      Donna Tr. 711:9–19, 712:5–713:18

                                          73
after Ronald received approval to be buried in the Veterans Cemetery, but

testimony varied as to when that was.563

         I find that Ronald signed both JX 13 and JX 57 on August 3. The August 13

date on JX 57 is inaccurate, and Vincent and Chris did not actually witness Ronald

signing it. And although the information appearing in JX 13 is consistent with

Ronald’s wishes,564 I find Donna added the information to the JX 13 sometime

between August 10 and October 8, after Ronald had been accepted to the Veterans

Cemetery and after Ronald had already signed JX 13.565                   She added this

information to JX 13 consistent with Ronald’s intent.566 Further, while JX 57 was

produced from a reliable source, it is not properly dated or witnessed.

         Accordingly, JX 13 and JX 57 have not been authenticated under Delaware

Rule of Evidence 901, and so they are not admissible.567 However, I also find that

JX 13 and JX 57 were completed by Donna, Kimberlyn, and Ronald, and signed by



563
   Kimberlyn Tr. 482–487, 572:2–14; see JX 13 at Plaintiffs 000189,               Plaintiffs
0000192.
564
   Donna Tr. 719:21–721:22; Lawrence Tr. 872:2–8; Vincent Tr. 938:1–5, 942:5–9,
943:9–18, 954:7–10, 955:8–14; see also JX 23 (Statement of Wishes).
565
      Kimberlyn Tr. 572:2–12; JX 13.
566
      Kimberlyn Tr. 617.
567
   D.R.E. 901. Donna and Kimberlyn have failed to “produce evidence sufficient to
support a finding that the item is what the proponent claims it is,” even in the face of the
low burden to do so. Inconsistent witness testimony, as well as the documents
themselves, preclude the conclusion that these are legally valid and binding documents.
See Hardy v. Hardy, 2014 WL 3736331, at *14 & n.114 (Del. Ch. July 29, 2014).

                                            74
Vincent and Chris, with no intention of committing fraud or deception.568 All

believed that their actions effectuated Ronald’s wishes.569

         Edna contends that Ronald never wanted to be buried at the Veterans

Cemetery.570 She points to his difficulty with the VA and to his acceptance of

being buried at Gracelawn while they were together. Ronald might have wanted to

be buried at Gracelawn as far as Edna knows, but Edna does not have personal

knowledge of Ronald’s wishes after he left her on July 30. Even if he originally

planned on being buried at Gracelawn, Ronald was capable of changing his mind,

and Edna would have had no way knowing if he did.571 I am unconvinced by

Ronnie and Tiffine’s testimony on this issue for the same reasons.

         The preponderance of the evidence demonstrates that after leaving Edna,

Ronald decided he wanted to be buried in the Veterans Cemetery and not in his

marital plot at Gracelawn. As explained, Ronald’s antipathy towards the VA was

more nuanced than Edna contends and diminished over time, and even Edna

568
   See Kimberlyn Tr. 617 (“I didn’t alter any documents. What we did was we added in
where he wanted to be burial -- where he wanted to be buried, and just other pertinent
information. So that is not altering any documents. My father was well aware of us
putting that information in because that document was in our care. So we wanted to
make sure we had it documented where he wanted to be.”); see also Kimberlyn Tr.
495:2–6; Donna Tr. 716:17–719:12, 722:4–723:4, 918:6–16, 920:19–921:14. While
Vincent and Chris did not properly witness the documents, they signed them nonetheless.
569
   Kimberlyn Tr. 495:2–6; Donna Tr. 716:17–719:12, 722:4–723:4, 918:6–16, 920:19–
921:14.
570
      Edna Tr. 123:4–5.
571
      Edna Tr. 127:5–20.

                                          75
understood Ronald wanted military honors at his funeral. Ronald’s break from

Edna was complete—geographically, emotionally, and financially—and his desire

to be buried elsewhere is consistent with that break. While the Five Wishes

Document (JX 13 and JX 57) suffers from authentication problems, the Veterans

Cemetery application, the Statement of Wishes, and testimony from those who

were with Ronald as he made his break from Edna support a finding that Ronald

wanted to be buried in the Veterans Cemetery without interference from Edna.572

            I.     Ronald’s Last Days

         Ronald began palliative care and decided to enter hospice care in September

2017.573 Ronald’s physical condition worsened until his death in October 2017.574

During the first week of October 2017, Ronald took a turn for the worse. In

addition to his failing physical health, Ronald’s mental faculties began to

deteriorate.575 Ronald had the good fortune of being surrounded by most of his




572
    Ronald’s medical records also support this conclusion: “The patient has . . . nam[ed]
his daughters Donna and Kimberly as his surrogate decision makers. This is particularly
important as the patient is separated, but not divorced, from his wife. He is adamant that
his wife, Edna, is not to be involved in his medical care, his decision making, or his care
after death.” JX 58 at E.Williams0000445.
573
      See JX 58 at E.Williams000579; Donna Tr.798:4–6.
574
      Donna Tr. 800:7–24.
575
    Kimberlyn Tr. 408:23–409:1 (stating Ronald “was in his right state of mind all the
way up until three days before he passed away”); Donna Tr. 629:17–19 (noting Ronald
lost his ability to understand in the few days before her passed).

                                            76
family, but Ronnie refused to see his father.576 Rather, Ronnie stated, “[h]e made

his bed. He can lay in it.”577

         On October 8, Ronald passed away.578 When she learned the news, Edna

called the police to report a “suspicious death”579 and accused Donna and

Kimberlyn of murdering Ronald.580 The police did not investigate.581 At trial,

Edna and Ronnie still maintain the unsubstantiated belief that it is possible that

Donna and Kimberlyn kidnapped and murdered Ronald, despite all of the evidence

to the contrary, including Ronald’s death certificate.582

         Ronald was transported to Evans Funeral Home. However, Ronald was

unable to be buried because of Edna’s interference with the burial plans.583 At that

time, Donna and Kimberlyn filed for a temporary restraining order, submitting

with it JX 13 and the Statement of Wishes. Chancellor Bouchard granted the


576
      See Patricia Tr. 742; see also Ronnie Tr. 1003.
577
      E.g., Donna Tr. 629:14.
578
      Kimberlyn Tr. 584:15.
579
      Edna Tr. 225:7–226:2
580
   Kimberlyn Tr. 586:6–10 (“We, right before they were about to take my father’s body
out, New Castle County Police showed up. Apparently they were called because Edna
accused me and my sister of murdering my father, or my father died of a suspicious
death.”).
581
      Edna Tr. 226:10–12.
582
   JX 32 (identifying cardiomyopathy as cause of death); Edna 225:7–227:14; Ronnie Tr.
1003; Patricia Tr. 742. Edna even entertained the possibility of bringing a wrongful
death action against Donna and Kim. Edna Tr. 228:18–23.
583
      See generally D.I. 100.

                                              77
order, giving Donna and Kimberlyn the authority to dispose of Ronald’s remains

and bury him at the Veterans Cemetery as he wished, subject to exhumation if they

did not prevail on the merits.584

            When the court issued its ruling, out of respect for their father’s wife, Donna

and Kimberlyn informed Edna that she could attend the funeral, even though doing

so deviated from Ronald’s wishes.585 Edna attended, but Ronnie did not.586 In

accordance with this Court’s order, Ronald was buried in the Veterans

Cemetery.587 And as Ronald wished, his service to in the United States Army was

properly memorialized with two honor guards, the playing of taps, and the

presentation of a flag to Donna and Kimberlyn.588

      II.      ANALYSIS

            I now turn to the parties’ affirmative claims and defenses. Donna and

Kimberlyn assert only one claim, seeking a declaratory judgment that they had

authority to dispose of Ronald’s remains and that he shall remain in the Veterans


584
      D.I. 100 at 29:19–30:12.
585
   See Kimberlyn 496–97, 589. Edna caused a scene at the funeral, rendering the day
very difficult for Ronald’s family. Donna Tr. 803:16–23 (“A. She got up on the stand at
the funeral, and read a letter. I can’t give you specifics. I can tell you it was a total
character assassination to the whole entire church. Q. What do you mean by that? A. It
was a letter to my father, but it was just some of the stuff she said was directed towards
me and my sister. It was just bad things.”); see also JX 56 (Facebook posts).
586
      Ronnie Tr. 1003 (“Why would I go to a funeral that I had nothing to do with?”).
587
      Kimberlyn Tr. 589; Donna Tr. 651–52.
588
      Donna Tr. 651–52.

                                               78
Cemetery. In response, Edna raises the defense of unclean hands. And she

affirmatively brings four claims that I address below: undue influence, tortious

interference with inheritance, unjust enrichment, and declaratory judgment.589

Edna’s claims and defenses are premised on the unsupported contention that

Donna and Kimberlyn used their position as Ronald’s caretakers to subjugate his

will and loot his assets in a scheme to spite Edna. But the preponderance of the

evidence tells a different story, and nothing suggests that Donna and Kimberlyn

capitalized on their father’s misfortune for their own gain. As a result, Edna’s

claims and defenses concurrently unravel. Donna and Kimberlyn prevail on all

claims, and the parties shall bear their respective costs and fees.

             A.     Edna Has Failed To Demonstrate Ronald Was Unduly
                    Influenced.

         Edna claims that Ronald was unduly influenced by Donna and Kimberlyn

and, as a result, executed several documents relating to his burial arrangements and

removing Edna as the primary beneficiary on his Death Benefit and MetLife

Policy.590 Edna challenges the Five Wishes Document, MetLife Policy beneficiary

designation dated September 13, 2017, and the Death Benefit beneficiary change


589
    Edna’s Counterclaim Counts II, III, VII, and VIII do not assert causes of action;
rather, they identify remedies. Edna also brought a counterclaim for tortious interference
with economic interest, but she failed to address that claim in post-trial briefing. It is
deemed waived. See Emerald P’rs v. Berlin, 726 A.2d 1215, 1225 (Del. 1999).
590
      See D.I. 119 at 45–54.

                                           79
dated August 2, 2017.591 Arguing that Ronald suffered from weakened intellect,

Edna further contends that Donna and Kimberlyn bear the burden of demonstrating

that he was not unduly influenced when executing these documents, and that they

have failed to carry that burden.592 Accordingly, Edna asks for the foregoing

documents to be rescinded or otherwise determined to be invalid.593 I conclude

Ronald was not of weakened intellect and that Edna has failed to carry her burden

that he was unduly influenced by his daughters when executing these documents.

Because the Five Wishes Document is inadmissible, my undue influence analysis

addresses only the MetLife Policy and Death Benefit.

         “Undue influence occurs when a party exerts immoderate influence under

the circumstances that overcomes the transferor’s free will, resulting in a transfer

that is not of her own choice and mind.”594 For influence to be undue, it must rise

to the level as to “subjugate [the actor’s] mind to the will of another, to overcome

his free agency and independent volition, and to compel him to make a [document




591
   See D.I. 119 at 34. Edna does not challenge the validity of the Statement of Wishes,
contending that the PTO “identif[ed] only the August 3, 2017 and the September 13,
2017 documents as requiring validation.” Id. at 34 n.2. I address this procedural
argument below.
592
      See D.I. 119 at 53–54.
593
      See D.I. 119 at 60.
594
      Mitchell v. Reynolds, 2009 WL 132881, at *8 (Del. Ch. Jan. 6, 2009).

                                             80
or transfer] that speaks the mind of another and not his own.”595 The defense

requires “an excessive or inordinate influence considering the circumstances of the

particular case.”596 “Unfair persuasion is the hallmark of undue influence.”597

            The elements of undue influence are: (1) a susceptible testator; (2) the

opportunity to exert influence; (3) a disposition to do so for an improper purpose;

(4) the actual exertion of such influence; and (5) a result demonstrating its effect.598

Such a claim is “fact-intensive” and “often lacks direct evidence.”599 The party

claiming a document or transfer was the product of undue influence “must show

that the [transferor’s] mind was overcome by the influencer.”600 But this burden

shifts “under factual situations that lack implicit ethical safeguards.”601

                      1.      Edna Bears The Burden Of Proving Undue
                              Influence.



595
  Sloan II, 2010 WL 2169496, at *7 (quoting In re Estate of West, 522 A.2d 1256, 1263
(Del. 1987)).
596
   Mitchell, 2009 WL 132881, at *8 (quoting In re Will of McElhinney, 2007 WL
2896013, at *3 (Del. Ch. Oct. 1, 2007)).
597
Id.
598
      Sloan II, 2010 WL 2169496, at *7.
599
      IMO the LW & T of Hurley, 2014 WL 1088913, at *5 (Del. Ch. Mar. 20, 2014).
600
   Will of Nicholson, 1998 WL 118203, at *3 (Del. Ch. Mar. 9, 1998); see Sloan v. Segal
(Sloan I), 2009 WL 1204494, at *13 (Del. Ch. Apr. 24, 2009) (noting challenging party
bears the burden of proving undue influence absent special circumstances), aff’d, 2010
WL 2169496 (Del. 2010) (TABLE).
601
   Sloan I, 2009 WL 1204494 at *13 (internal quotation marks omitted) (quoting In re
Will of Melson, 711 A.2d 783, 787 (Del. 1998)).

                                           81
         In In re Last Will and Testament of Melson,602 our Supreme Court held that

the burden of proof shifts to the proponent of the transfer document where the

challenging party demonstrates by clear and convincing evidence that: 1) the

document was executed by a testator who was “of weakened intellect”; 2) the

document was drafted by a person in a confidential relationship with the testator;

and 3) the drafter received a substantial benefit thereunder.603 If this showing is

made, the burden shifts to the proponent to prove the absence of undue influence

by a preponderance of the evidence.604 Edna has failed to demonstrate by clear and

convincing evidence that the burden of proof should be shifted to Donna and

Kimberlyn under Melson.

         I first consider whether Donna and Kimberlyn were in a confidential

relationship with Ronald.         “Even outside a formally recognized fiduciary

relationship, a relationship predicated on particular confidence or reliance may

give rise to fiduciary obligations. Eschewing a formalistic approach, Delaware

courts have declined to establish set bounds for such relationships, in favor of a

pragmatic, fact-driven inquiry.”605 In Sloan v. Segal, our Supreme Court stated


602
      711 A.2d 783 (Del. 1998).
603
    Sloan I, 2009 WL 1204494 at *13 (quoting In re Will of Melson, 711 A.2d at 788);
accord Sloan II, 2010 WL 2169496, at *6; In re Estate of Hammond, 2012 WL 3877799,
at *3 (Del. Ch. Aug. 30, 2012).
604
      Sloan II, 2010 WL 2169496, at *6.
605
      Mitchell, 2009 WL 132881, at *9.

                                          82
      “[a] confidential relationship exists where ‘circumstances make it
      certain the parties do not deal on equal terms but on one side there is
      an overmastering influence or on the other weakness, dependence or
      trust, justifiably reposed.’” This court has often found that a
      confidential relationship existed where, as here, an adult child was
      taking care of an aging or infirm parent. In those cases, the court took
      into consideration whether the testators’ relationships with their non-
      caretaker children were strained and whether the caretaking children
      were acting with power of attorney for their parents. These
      circumstances lend themselves to the creation of a confidential
      relationship because the parent must rely on a trusted child for
      physical, emotional, or decisional support.606

Clear and convincing evidence supports the conclusion that Donna and Kimberlyn

were in a confidential relationship with Ronald.

      When he entered their care on July 30, 2017, he was dependent on them for

his physical support, shelter, access to medical care, and ability to handle his

financial affairs.   Ronald could not complete basic tasks without assistance.

Reinforcing their existing fiduciary relationship, Ronald executed a power of

attorney in favor of Donna and Kimberlyn in September 2017. As of July 30,

Donna and Kimberlyn assumed a fiduciary obligation to Ronald, such that they

were in a confidential relationship when Ronald executed changes to the MetLife



606
    Sloan I, 2009 WL 1204494, at *13 (footnotes omitted) (quoting In re Will of Wiltbank,
2005 WL 2810725, at *6 (Del. Ch. Oct. 18, 2005)); see also Mitchell, 2009 WL 132881,
at *9 (“This Court has frequently looked to the transferor’s extensive or exclusive
reliance on another for physical, emotional, or decisional support, a query informed by
the transferor’s disposition and mental and physical capabilities, as well as the existence
of any additional support network.”)).

                                            83
Policy and Death Benefit. Assuming, but not deciding, that Donna and Kimberlyn

“drafted” the documents by helping Ronald complete them, Edna has satisfied the

second Melson factor by clear and convincing evidence.

            As for the third Melson factor, Donna and Kimberlyn received a substantial

benefit from Ronald’s changes to the MetLife Policy and Death Benefit.607 As

beneficiaries, they are to receive a total of roughly $107,000. Whether or not they

planned to use those funds to pay Ronald’s funeral expenses does not bear on this

analysis.       Before Ronald executed the beneficiary change forms, Donna and

Kimberlyn were to receive nothing from the policies. Now, they stand to receive it

all. That is a substantial benefit.608

            I now turn to the first Melson factor and consider whether the MetLife

Policy and Death Benefit changes were executed when Ronald suffered from

weakened intellect.




607
      See Sloan I, 2009 WL 1204494, at *14.
608
Id.

                                              84
         Although a precise standard for “weakened intellect” has not been
         articulated in our law, it has been recognized that the party
         challenging a [document] need not demonstrate an advanced degree of
         debilitation. Instead, “[t]he Court need only find that such ‘weakened
         intellect’ existed, taking into account factors such as a sudden change
         in the testator’s living habits and emotional disposition.” Importantly,
         the court need not find that someone lacked testamentary capacity to
         find that she was suffering from a weakened intellect.609

But this is a fact-intensive inquiry, and the Court considers all circumstances,

including whether the individual was suffering from a debilitating mental condition

and whether objective evidence indicates that the individual could comprehend,

understand, and make decisions himself.610

         Edna admits that none of Ronald’s doctors indicated that he was incapable

of making his own decisions before July 31, 2017. Ronald executed a power of

attorney in Edna’s favor on July 24, which Edna believes to be valid. Despite

Ronald’s single hallucination episode in May 2017 and despite his long-time

depression and anxiety diagnoses, Edna believed Ronald was able to exercise his

own judgment shortly before he left her on July 30.611 I find the same. And the

evidence demonstrates that Ronald left Edna of his own volition on that day. 612



609
   Sloan I, 2009 WL 1204494, at *13 (alteration in original) (footnotes omitted) (quoting
and citing In re Will of Wiltbank, 2005 WL 2810725, at *6).
610
      See id.; In re Estate of Hammond, 2012 WL 3877799, at *3.
611
      See Sloan I, 2009 WL 1204494, at *11, *15.
612
   See, e.g., Kimberlyn Tr. 524:17–19 (“I don’t want to be here with her no more. I am
sick of her stuff. I want to go. I want out of here.”); Donna Tr. 686:22 (“He was tired of

                                            85
         After leaving Edna, Ronald continued to suffer from depression and anxiety,

and those conditions were likely exasperated by his “major change of living

situation,” which was a “major stressor.”613 When determining whether Ronald

suffered from weakened intellect, I consider Ronald’s change in living situation

and emotional disposition in view of the other facts of this case.614 Edna contends

that Ronald’s depression and anxiety, coupled with using medications that

potentially could impair his mental faculties, rendered him of weakened

intellect.615 On this, I disagree.

         Ronald’s medical records indicate that Ronald’s depression and anxiety did

not render him incapable of making his own decisions and of overriding Donna

and Kimberlyn’s suggestions.616 They show that his doctors believed Ronald’s

mental health was good considering his circumstances.               Ronald was “alert,




[Edna’s] sh*t. His words.”). Edna maintains that on July 30, Ronald was incapable of
making decisions for himself, and that he was coerced into leaving. See, e.g., Edna Tr.
133:20–23. But the evidence demonstrates that Ronald chose to leave on his own
volition. His 2017 decision to leave Edna is consistent with his 2012 decision to do the
same, and Edna concedes that Ronald left of his own volition in 2012. See id. 112:11–13.
I do not find Edna’s testimony credible, and her position is contrary to the weight of the
evidence.
613
      JX 58 at E.Williams000467.
614
      See Sloan I, 2009 WL 1204494, at *13.
615
      See D.I. 119 at 45–49.
616
      See Sloan I, 2009 WL 1204494, at *13.

                                              86
oriented, cooperative, and appropriately conversant,”617 he had “normal attention

span and concentration,”618 and his “mood and affect [we]re appropriate for the

circumstance.”619        Ronald could comprehend his treatment, understand

communications with his doctors, and make decisions for himself.620 The records

explicitly state that Ronald was “oriented” and was not “forgetful” or

“disoriented.”621 Ronald’s medical records support a finding by the preponderance

of the evidence that Ronald did not suffer from weakened intellect, despite his

depression and anxiety and despite taking a number of medications that could have

caused reduced mental capacity, but did not.622

         And Ronald continued managing his own financial affairs with his

daughters’ assistance; he did not relinquish control. He paid bills, received mail,

and made phone calls. When communicating with financial institutions, Ronald

initiated the conversation, spoke with representatives, and permitted his daughters

to speak with them. Tellingly, although Ronald executed a power of attorney in


617
   E.g., JX 58 at E.Williams000536, E.Williams000521; see also E.Williams000513
(“Mental status is alert.”), E.Williams000489 (same), E.Williams000721 (same),
E.Williams000656 (“Psychiatric: Oriented and appropriate”).
618
      E.g., JX 58 at E.Williams000462.
619
      E.g., JX 58 at E.Williams000529.
620
   See, e.g., JX 58 at E.Williams000444–46, E.Williams000551, E.Williams000587;
Donna Tr. 702.
621
      JX 58 at E.Williams000542.
622
      See Sloan II, 2010 WL 2169496, at *7.

                                              87
their favor, Donna and Kimberlyn never used it. Donna and Kimberlyn dealt with

these matters with Ronald, rather than simply on his behalf.623

         The fact that Donna and Kimberlyn occasionally helped Ronald complete

and understand documents does not render Ronald of weakened intellect. Ronald

made his own decisions and understood the implications of the documents he

executed. While his daughters sometimes explained those documents and other

financial information to Ronald, he had the mental wherewithal to choose for

himself and comprehend his actions. Ronald did not lose this ability until the first

week of October 2017, when both his physical and mental health rapidly

deteriorated.

         Kimberlyn and Donna’s dealings with their father from July 30, 2017

onward do not present a “factual situation[] that lack[s] implicit ethical

safeguards.”624       While satisfying two Melson factors, Edna has failed to

demonstrate by clear and convincing Evidence that Ronald suffered from

“weakened intellect” on August 2 and September 13, when he executed the

documents she challenges.          The burden remains with Edna to prove by a

preponderance of the evidence that Ronald was unduly influenced by his daughters

when he named them as beneficiaries of the MetLife Policy and Death Benefit.


623
      Compare Sloan I, 2009 WL 1204494, at *13.
624
      Sloan I, 2009 WL 1204494, at *13 (quotation omitted).

                                            88
                     2.      Edna Has Failed To Carry Her Burden.

         Edna must prove (1) Ronald was susceptible, (2) Donna and Kimberlyn had

the opportunity to exert influence, (3) Donna and Kimberlyn had a disposition to

do so for an improper purpose, (4) the actual exertion of such influence, and (5) a

result demonstrating its effect.625 Edna has failed to do so.

         Enda has satisfied the first and second elements of the undue influence

claim. Ronald was a susceptible individual.

         There is no precise definition or defining feature of susceptibility, but
         the analysis is informed by the subject’s capacity and does not require
         an advanced degree of debilitation. Evidence of a subject’s
         dependence on another, or a particular predisposition to accede to the
         demands of another person, may be sufficient to show
         susceptibility.626

The Court has previously determined an individual to be susceptible where he

suffered “diminished capacity to take care of basic daily tasks” and “needed to rely

on the help of family members and [the alleged influencer].”627 While a finding of

weakened intellect informs the inquiry, it is not necessary to render an individual

susceptible.628



625
      Sloan II, 2010 WL 2169496, at *7.
626
   In Matter of Estate of Dougherty, 2016 WL 4130812, at *10 (Del. Ch. July 22, 2016)
(footnotes omitted); see also Mitchell, 2009 WL 132881, at *9.
627
      In re Boyd, 2003 WL 21003272, at *6 (Del. Ch. Apr. 24, 2003).
628
   Matter of Estate of West, 1985 WL 149632, at *4–5 (Del. Ch. June 20, 1985) (finding
a testator did not lack testamentary capacity, but was susceptible due to her weakened

                                            89
          In this case, Ronald was dependent on Donna and Kimberlyn for his

physical care after July 30, 2017. Ronald suffered from serious physical problems,

and as a result, relied on Kimberly and Donna to assist him with basic tasks, as

well as with managing his finances. And because of his immobility, Ronald was

relatively confined to Donna’s home, where Donna and Kimberlyn had near-

constant access to him, being Ronald’s primary caretakers apart from his

physicians. They spent considerable time with Ronald from July 30, 2017 onward.

Ronald’s severely weakened condition and physical pain, coupled with his

immobile, relatively confined circumstances, made him susceptible to undue

influence.629     The opportunity prong is satisfied by the fact that Donna and

Kimberly helped Ronald complete the beneficiary changes at issue, as well as other

changes to his affairs.630 This is sufficient to establish that Ronald was susceptible




condition and the fact that she was living with another because she was unable to care for
herself); see Matter of Kittila, 2015 WL 688868, at *15 (Del. Ch. Feb. 18, 2015)
(MASTER’S REPORT) (concluding the testator did not have weakened intellect, and
further concluding she was not susceptible because she was not socially isolated and was
not dependent on others for her day-to-day life).
629
    See Mitchell, 2009 WL 132881, at *10; Matter of Estate of Konopka, 1988 WL 62915,
at *3, *4 (Del. Ch. June 17, 1988) (noting that “undisputed evidence that [the individual]
was suffering from severe physical problems,” coupled with other factors, may be “amply
sufficient to establish that [the individual] was susceptible to undue influence”).
630
      See Sloan II, 2010 WL 2169496, at *7.

                                              90
and that Donna and Kimberlyn had the requisite opportunity to exert undue

influence.631

         The third element of undue influence, motive to do so for an “improper

purpose,” may be satisfied where the alleged influencer “stood to benefit

financially from such action”632 under circumstances in which the alleged

influencer’s “continued ability to support himself was dependent on” the

challenged transaction.633       Edna attacked Donna and Kimberlyn’s financial

situation,634 but while they carried debt, Donna and Kimberlyn’s families were

self-sufficient without the MetLife Policy and Death Benefit.635

         Edna has also failed to demonstrate that Donna and Kimberlyn’s finances

motivated them to assist Ronald with changing the beneficiaries for the MetLife

Policy and Death Benefit. In the first instance, those funds were always intended

to pay for Ronald’s funeral expenses, which remain outstanding. As for excess




631
    See Mitchell, 2009 WL 132881, at *10 (finding both elements satisfied where the
testator was “was sick and required assistance in her daily living,” where she “relied on
[the alleged influencer], who spent considerable time with her,” and where there was
“some doubt as to [the testator’s] ability to manage her finances consistently”).
632
      See Sloan II, 2010 WL 2169496, at *7.
633
      Sloan I, 2009 WL 1204494, at *16.
634
      See D.I. 119 at 50.
635
   See, e.g., Kimberlyn Tr. 455:1–456:8, 458:8–12, 472:23–473:1; Donna Tr. 721:16–19,
806:22–24.

                                              91
funds, the evidence demonstrates that Donna and Kimberlyn were indifferent to

that fact. As Kimberlyn testified,

         I had nothing to benefit out of this. Do you actually think I wanted
         this? My father was just told on September 12 when we took him to
         see his cardiologist, with the hope of now that he’s in remission for
         his cancer, was released by Dr. Masters, now he can actually do
         something about his heart. We never had any idea that day we walked
         in there . . . He came in and sat down and he said, there’s nothing we
         can do for you. You are going to die. It threw me for a loop. You
         know what, out of all of that my dad still had the optimism when he
         walked out into that parking lot, because me and my sister had to hold
         ourselves together, couldn’t breakdown and cry in front of him. We
         had to hold ourselves together. He said, I guess I got to get my affairs
         in order. I never asked for this. We was put in the middle of this.
         But at the end of the day I did everything my father asked me to do
         because that’s my father. I would do the same thing for my mother. I
         didn’t ask for his money. I didn’t need it. I have my own money. So
         I didn’t do this to benefit out of anything. I did this for my dad
         because guess what? He didn’t have anybody else. Him and his wife
         wasn’t getting along. My brother abandoned him. My older sister
         didn’t see him. No one came to see my dad. The only one he had
         there was me and my sister. So I don’t want there to be under any
         misconceptions we were trying to benefit of this. I didn’t want to do
         this.636

Kimberlyn and Donna were not motivated by personal gain.637 While they “stood

to benefit financially”638 from Ronald’s decision to remove Edna from the MetLife



636
      Kimberlyn Tr. 455:1–456:8.
637
    There is some hypocrisy in Edna’s argument. Edna was motivated in substantial part
by personal gain to bring this lawsuit, which seeks the MetLife Policy, the Death Benefit,
and to disinter her husband’s body. Edna remains able to be buried with Ronald in the
Veterans’ Cemetery.

                                           92
Policy and Death Benefit, they did not require the policy funds for the “continued

ability to support [themselves].”639

         Edna also sees an improper motive in what she calls Donna and Kimberlyn’s

“long-standing and implacable hostility towards Edna.”640 While it may be true

that Donna and Kimberlyn disliked Edna, the evidence demonstrates that they were

motivated by their care for their father.         When they assisted him with the

beneficiary change forms, they did so with the knowledge that Ronald was dying

and that he wanted to unburden them of his funeral costs. Nothing in the record

demonstrates that they assisted Ronald with these forms to spite Edna. At trial,

Donna testified,

         I didn’t ask for this by any means necessary. The picture that is being
         painted of me is -- it is ridiculous. I never asked my father to leave
         his wife. I never asked for my father to come live with me. I did
         what I thought I needed to do. The Bible says, “Honor thy father and
         honor thy mother.” That is what I did. I didn’t -- am I an expert on
         medical documentation, by no means. But I thought what I thought I
         needed to do. What am I going to do tell this man, get out. Sorry,
         you can’t live with me. Sorry you don’t want to go back to your wife.
         That’s not my problem. No, I wouldn’t do that. I had to take this in
         stride and figure it out. That is all I did was try to figure it out one
         day at a time.641



638
      Sloan II, 2010 WL 2169496, at *7.
639
      Sloan I, 2009 WL 1204494, at *16.
640
      D.I. 119 at 50.
641
      Donna Tr. 699:11–22.

                                           93
         Donna and Kimberlyn never looked at their father’s misfortune as an

opportunity for their own gain over Edna, notwithstanding their checkered family

history and the role that Edna played in it. And despite their distaste for Edna,

Donna and Kimberlyn allowed her to attend Ronald’s funeral, and have not

complained about Edna receiving the rest of Ronald’s estate. Their problems with

Edna did not materialize into the improper purpose necessary to support Edna’s

claim.

         Even if Edna had demonstrated the third element of improper motive, this

Court is hesitant to “invalidate a document where doing so might frustrate the

testator’s intent.”642 Accordingly, our Supreme Court has made clear “that the

existence of the opportunity to exert undue influence and a motive to do so is not

enough to invalidate a will; rather there must also be actual exertion of improper

influence and a result demonstrating its effect.”643         In this case, Donna and

Kimberlyn became the beneficiaries of the MetLife Policy and Death Benefit, and

that is sufficient to satisfy the fifth element: a result demonstrating the effect of

undue influence.644 Thus, the pivotal issue is whether the evidence establishes that




642
      Sloan I, 2009 WL 1204494, at *16.
643
      Sloan II, 2010 WL 2169496, at *7.
644
      See In re Boyd, 2003 WL 21003272, at *7 (Del. Ch. Apr. 24, 2003).

                                            94
Donna and Kimberlyn actually exerted undue influence upon their father. It does

not.

         Actual exertion cannot be satisfied where the action is consistent with the

individual’s intent.645 Ronald wanted nothing to do with Edna after he left her on

July 30. He removed Edna as an authorized user on his financial accounts and

redirected his income out of their joint bank account. He obtained a PFA against

her to keep her away from him. He named Donna and Kimberlyn, not Edna, as his

agents. As explained below, he changed his burial plans to separate himself from

Edna forever. Ronald removed Edna as the beneficiary of his MetLife and Death

Benefit to further implement his desire for a complete separation.            As the

Statement of Wishes demonstrates, Ronald tasked Donna and Kimberlyn with

handling those arrangements, finances included; Ronald was adamant that Edna

have no involvement. Ronald made Donna and Kimberlyn the beneficiaries so

they could bear the financial burden of his burial. The documents Edna challenges

are consistent with Ronald’s intention, as proven by the evidence presented at trial,

to excise Edna from his remaining days and burial plans.

         As a result, the changes to the MetLife Policy and Death Benefit do not

reflect actual exertion of undue influence.        This is especially true “given the

emotionally charged way their relationship ended,” as well as the fact that Ronald

645
      See Sloan II, 2010 WL 2169496, at *7.

                                              95
did not want any contact with Edna after he left her in July 2017. 646 Rather, the

changes reflect Ronald’s genuine desire to ensure that he was completely separated

from Edna, and that Donna and Kimberlyn would receive the MetLife Policy and

Death Benefit funds to ease their financial burden after his death.

         The beneficiary changes to the MetLife Policy and Death Benefit are valid.

Donna and Kimberlyn are entitled to a declaratory judgment to that effect.

             B.     Edna’s Tortious Interference And Unjust Enrichment Claims
                    Also Fail.

         Ronald wanted Donna and Kimberlyn to receive the benefit of the MetLife

Policy and Death Benefit in order to lessen their financial burden from his death.

Donna and Kimberlyn took actions related to those benefits at Ronald’s request

and to fulfill his wishes. More importantly, Ronald was adamant that Edna should

not receive the MetLife Policy and Death Benefit funds, consistent with the fact

that he forbade her involvement in his funeral. In view of these facts, Edna’s

claims for tortious interference with inheritance and unjust enrichment must fail.

         Edna concedes that that this Court has been reluctant to recognize tortious

interference with inheritance as a cause of action.647 While other states recognize

this cause of action, this case does not present grounds to bring that tort to



646
      Sloan I, 2009 WL 1204494, at *17.
647
      See D.I. 119 at 56.

                                          96
Delaware. As this Court stated in Mitchell v. Reynolds, “[t]o the extent [Edna’s]

challenge is based on tortious interference with inheritance, Delaware’s

recognition of that cause of action is open to question and the facts of this case are

outside the bounds of that tort as presented.”648 Donna and Kimberlyn did not

unduly influence or defraud Ronald into removing Edna as the beneficiary of the

MetLife Policy and Death Benefit. The choice was his and his alone. Donna and

Kimberlyn only assisted Ronald in doing what he wanted to do.649

         For the same reasons, Edna cannot demonstrate that Donna and Kimberlyn

were unjustly enriched by Ronald’s changes to the MetLife Policy and Death

Benefit. To prevail on an unjust enrichment claim, Edna must demonstrate by a

preponderance of the evidence (1) an enrichment, (2) an impoverishment, (3) a

relation between the enrichment and impoverishment, (4) the absence of

justification, and (5) the absence of a remedy provided by law. 650           Our law

recognizes that if a transfer is the result of undue influence, justification is absent

and a remedy—often a constructive trust—is available.651 But as discussed at


648
      Mitchell, 2009 WL 132881, at *13.
649
Id. at *13 n.111 (noting the elements of Pennsylvania’s tortious interference with
inheritance claim include that the defendant used fraud, misrepresentation or undue
influence to prevent execution of the intended bequest and noting that the Third Circuit
recognizes “the tort is not recognized in all states, specifically citing Delaware”).
650
      Nemec v. Shrader, 991 A.2d 1120, 1130 (Del. 2010).
651
  See Jankouskas v. Adams, 1981 WL 15142, at *3 (Del. Ch. May 18, 1981). Indeed,
Edna seeks such a remedy in this case. See D.I. 119 at 58–59.

                                            97
length, Ronald’s actions were not the result of his daughters’ undue influence and

were consistent with his own intentions. Accordingly, Edna’s claim fails.

          C.     Ronald Shall Remain Buried At The Veterans Cemetery.

       The parties seek competing declaratory judgments regarding Ronald’s last

funeral and burial rights.652 Edna maintains that Ronald’s remains were interred

with a funeral home contrary to his wishes, subjected to a funeral not of his

choosing that was arranged and conducted by individuals not of his choosing, and

buried contrary to his wishes. But the preponderance of the evidence demonstrates

that Ronald wanted to be buried in the Veterans Cemetery and that he wanted

Kimberlyn and Donna to organize his burial and dispose of his remains.

Kimberlyn and Donna are entitled to relief.

       As a proud veteran, Ronald always intended to memorialize his military

service at his funeral. While he initially intended to be buried with Edna at

Gracelawn, his intentions changed as his relationship with Edna soured to the point

of no return. Ronald wanted to separate himself from his estranged wife in life and

death. Accordingly, Ronald told his daughters and others that he no longer wanted


652
   Edna seeks a declaration that she is authorized to oversee Ronald’s last funeral and
burial rights, including but not limited to the disinterment of his remains and reburial at
Gracelawn. In their only affirmative claim, Kimberlyn and Donna seek a declaration that
they had authority to dispose of Ronald’s remains and that Ronald shall remain buried in
the Veterans Cemetery. In addition, both parties seek a declaratory judgment regarding
the MetLife Policy and Death Benefit beneficiary changes. Those concerns were
addressed above in my undue influence assessment: the beneficiary changes are valid.

                                            98
to be buried with Edna and that he wanted to be laid to rest in the Veterans

Cemetery. Ronald stated that he “did not want that fat B laying on top of him” 653

and that “[h]e didn’t want her to be involved or see anything.” 654 Acting on this

choice, Ronald completed an application to obtain what he was entitled to: a

peaceful resting place among his fellow veterans in honor of his service to our

country.655

         Ronald also completed a Statement of Wishes in his own hand.         The

Statement of Wishes is clear. It mandates that Ronald’s “[f]uneral arrangements

[are] to be handled by my daughters Kimberlyn Ray and Donna Williams” and

further mandates that Edna shall not be involved in Ronald’s funeral arrangements

under any circumstances.656 The Statement of Wishes is an undisputedly valid and

authenticated expression of Ronald’s intent for Donna and Kimberlyn, not Edna, to

handle his burial and funeral. As explained, Ronald created the Statement of

Wishes with full capacity and without the exercise of undue influence.          It

contributes mightily to the preponderance of evidence proving Ronald wanted

Donna and Kimberlyn to handle his funeral and burial.




653
      Patricia Tr. 738:5–6.
654
      Patricia Tr. 738:22–23.
655
      See JX 14.
656
      JX 23.

                                       99
         Donna and Kimberlyn arranged Ronald’s funeral and his burial in the

Veterans Cemetery. While the Statement of Wishes is silent as to where Ronald

wanted to be buried, it gave Donna and Kimberlyn the authority to bury Ronald in

the Veterans Cemetery as he intended. Donna and Kimberlyn honored their

father’s wishes and disposed of his remains as he desired.

         Edna tries to dislodge this evidence, and particularly the Statement of

Wishes, through unfounded procedural technicalities.                   She contends that

Kimberlyn and Donna built their entire case on the Five Wishes Document,

specifically JX 13; that they failed to raise the Statement of Wishes’ sufficiency as

a declaration under 12 Del. C. § 262 as an issue of law to be litigated;657 that by

these tactical choices, no evidence other than the Five Wishes Document, including

the Statement of Wishes, can support their claim; and that the Five Wishes

Document cannot serve as a Section 262 declaration because it is inauthentic,


657
      Section 262 is titled “Declaration of Disposition of Last Remains” and provides:
         The declarant may specify, in a declaration instrument, any 1 or more of the
         following:
         (1) The disposition to be made of the declarant’s last remains;
         (2) Who may direct the disposition of the declarant’s last remains;
         (3) The ceremonial arrangements to be performed after the declarant’s
         death;
         (4) Who may direct the ceremonial arrangement after the declarant’s death;
         or
         (5) The rights, limitations, immunities, and other terms of third parties
         dealing with the declaration instrument.

                                             100
leaving Kimberlyn and Donna without any evidence that Ronald wanted to be

buried in the Veterans Cemetery.658

         As explained above, both iterations of the Five Wishes Document, presented

at JX 13 and JX 57, are inadmissible.                I do not consider the Five Wishes

Documents when determining Ronald’s final wishes and intentions. Accordingly,

I need not determine whether JX 13 or JX 57 meet Section 262’s requirements for

a declaration instrument.

         Contrary to Edna’s contention, Donna and Kimberlyn rely on much more

than JX 13 to prove Ronald’s intent. In particular, Donna and Kimberlyn have

relied on the Statement of Wishes since this action’s inception. They submitted

both JX 13 and the Statement of Wishes to this Court when they filed their Petition

and moved for the October 2017 TRO.659 The Petition primarily relies on the

Statement of Wishes.660 Chancellor Bouchard considered both JX 13 and the

Statement of Wishes when granting the October 2017 TRO,661 and he was

especially persuaded by the Statement of Wishes.662



658
      See D.I. 119 at 54–55; D.I. 125 at 14–15 (citing PTO at 6).
659
      See Pet. ¶¶ 7, 11, 18; D.I. 100 at 6:13–20.
660
      Compare Pet. ¶¶ 11, 18, with id. ¶ 7.
661
      See D.I. 100 at 6:13–20, 20:22–19, 33:22–34:16.
662
   See D.I. 100 at 33:22–34:16 (“The second document is dated September 18th, 2017.
That document is called a statement of wishes. In this document, Mr. Williams
personally wrote in longhand that his funeral arrangements were to be handled by his

                                               101
         Edna seeks shelter in the fact that Donna and Kimberlyn did not include the

Statement of Wishes’ status as a Section 262 declaration as an issue of law to be

litigated in the Pre-Trial Order.663      Unlike the Five Wishes Document, the

Statement of Wishes’ authenticity is not disputed. And Edna has advanced no

meaningful argument that the Statement of Wishes is not a declaration instrument

under Section 262.664

         The Statement of Wishes was produced in discovery, and Edna had the

opportunity to ask questions about it at deposition.665 It appeared on the Amended

Joint Exhibit List without objection, was offered by Donna and Kimberlyn at trial,

and was admitted into evidence.666 Edna had the opportunity to ask questions of

those who testified about it.667 There was no motion in limine and no objection at




daughters, Kimberlyn Ray and Donna Williams. That’s the document, Mr. Powell, I
handed to you earlier. Mr. Williams also wrote that he did not want his wife to be
involved in his funeral arrangements. By the way, I have taken a look at that document.
I have dealt with a few competency cases in my life, and from the face of it, it did not
look like an incompetent person completed that document. The expression of the wishes
was very clear. I’m not saying there couldn’t be authentication issues, or something like
that, associated with that document, but there wasn’t an obvious indication that this was
completed by somebody who didn’t know what he wanted.”).
663
      See D.I. 125 at 15.
664
      See generally D.I. 119, 125.
665
      See D.I. 132 at 28:4–11.
666
      See D.I. 105; JX 23.
667
      See D.I. 132 at 28:4–11.

                                          102
trial regarding the Statement of Wishes.668 And when pressed on Edna’s position

at post-trial argument, her counsel could not identify case law supporting the

proposition that if evidence does not go directly to a specifically stated issue of law

to be litigated in the pretrial order, then the Court cannot rely on that evidence for

broader issues, even if the evidence was presented and elicited testimony at trial.669

I do not adopt Edna’s unsupported position.

         As explained, the Statement of Wishes provides powerful and unrebutted

evidence that Ronald wanted Donna and Kimberlyn, and not Edna, to handle his

burial and funeral. Even without the trappings of Section 262, the Statement of

Wishes presents powerful evidence of Ronald’s intent. The fact that its status

under Section 262—which appears to be undisputed—was not raised in the Pre-

Trial Order does not diminish its evidentiary effect.

         To resolve any doubt, I further find that the Statement of Wishes constitutes

a declaration instrument under 12 Del. C. § 262. That provision allows one to

execute a declaration instrument that directs the disposition of one’s last remains

and identifies who may direct disposition of the remains and handle ceremonial

arrangements. The Delaware Code defines “declaration instrument” as “a written

instrument, signed by a declarant, governing the disposition of the declarant’s last


668
      See D.I. 132 at 29:13–18.
669
      See D.I. 132 at 30:1–12.

                                          103
remains and the ceremonies planned after a declarant’s death.”670 Ronald wrote the

Statement of Wishes by hand and signed it. Under the plain language of Section

262, the Statement of Wishes is a valid declaration instrument directing Donna and

Kimberlyn, to the exclusion of Edna, to direct the disposition of Ronald’s remains

and his ceremonial arrangements.

         Donna and Kimberlyn are entitled to a declaratory judgment that Ronald’s

remains were disposed of consistent with his wishes and shall remain in the

Veterans Cemetery.             Edna is not entitled to a declaratory judgment in

contravention of the Statement of Wishes’ express terms. Ronald’s body shall not

be disinterred, and he shall remain buried in the Veterans Cemetery.

             D.     The Unclean Hands Doctrine Does Not Bar Donna And
                    Kimberlyn’s Request For A Declaratory Judgement.

         Donna and Kimberlyn seek a declaration that Ronald’s body should not be

disinterred and that his changes to the Death Benefit and MetLife Policy

beneficiary designations are valid. Edna contends that their affirmative claim for

relief is barred by the equitable doctrine of unclean hands.671 I disagree and hold

that the doctrine of unclean hands does not foreclose a declaratory judgment in

Donna and Kimberlyn’s favor.



670
      12 Del. C. § 260.
671
      See D.I. 119 at 34–44.

                                           104
         “The affirmative defense of unclean hands embodies the basic and long

upheld principle followed by the Court of Chancery that ‘he who comes into equity

must come with clean hands.’”672 “The doctrine is aimed at providing courts of

equity with a shield from the potentially entangling misdeeds of the litigants in any

given case.”673 The Court has “extraordinarily broad discretion in application of

the doctrine [of unclean hands].”674 But “the improper conduct must relate directly

to the underlying litigation.”675         And the “inequitable conduct must have an

immediate and necessary relation to the claims under which relief is sought,’”676

and the litigant must engage in “reprehensible conduct in relation to the matter in

controversy.”677 Where the alleged inequitable conduct is “far beyond the scope of

the Complaint in this action” or is “irrelevant to the question of” law before the




672
   In re Barker Tr. Agreement, 2007 WL 1800645, at *11 (Del. Ch. June 13, 2007)
(quoting Bodley v. Jones, 59 A.2d 463, 469 (Del. Ch. 1947)).
673
      Sloan II, 2010 WL 2169496, at *6.
674
Id. (alteration in original) (quoting Nakahara v. NS 1991 American Tr., 718 A.2d 518,
522 (Del. Ch. 1998)); see also Matter of Lomax, 2019 WL 4955315, at *2–3 (Del. Ch.
Oct. 8, 2019).
675
   Sloan II, 2010 WL 2169496, at *6 (internal quotation marks omitted) (quoting
Nakahara, 718 A.2d at 522).
676
      Id. (quoting Nakahara, 718 A.2d at 522).
677
   Matter of Lomax, 2019 WL 4955315, at *2–3 (quoting In re Rural/Metro Corp.
Stockholders Litig., 102 A.3d 205, 237–38 (Del. Ch. 2014)); accord In re Barker Tr.
Agreement, 2007 WL 1800645, at *11.

                                             105
Court, unclean hands will not apply.678 The party asserting the unclean hands bears

the burden of pleading and proving the affirmative defense.679

         For the Court to apply the unclean hands doctrine in this case, Edna must

prove that Donna and Kimberlyn’s purported inequitable conduct relates directly to

this litigation and has an “immediate and necessary” relationship to the claims

under which relief is sought.680 Edna contends that Donna and Kimberlyn are

barred by unclean hands for three reasons: 1) “their exercise of undue influence,”

2) “their breaches of fiduciary duties,” and 3) “their actions, fraudulent at worst,

unconscionable at best,” relating to the Five Wishes Document, presented in the

October 2017 TRO as JX 13.681 These grounds are insufficient to justify invoking

unclean hands to bar Donna and Kimberlyn’s claim. I address each in turn.

         First, the Court’s determination that a party exerted undue influence may be

sufficient to support application of the unclean hands doctrine. 682 But as discussed

above, Edna has failed to prove that Donna and Kimberlyn unduly influenced

Ronald. Undue influence cannot be the basis of Edna’s unclean hands defense.




678
      Sloan II, 2010 WL 2169496, at *6.
679
      See Matter of Lomax, 2019 WL 4955315, at *2–3.
680
      Sloan II, 2010 WL 2169496, at *6.
681
      D.I. 119 at 35.
682
   In re Will of Stotlar, 1987 WL 31646, at *1 (Del. Ch. Dec. 29, 1987), aff’d sub nom.
Stotlar v. Cook, 542 A.2d 358 (Del. 1988).

                                          106
         Second, Edna cannot use Donna and Kimberlyn’s purported breach of

fiduciary duty as the basis for her defense. Absent some special circumstance, this

Court has recognized that unclean hands may foreclose the claimant’s relief where

she has breached her fiduciary duties.683 As discussed with respect to Edna’s

undue influence claim, Donna and Kimberlyn were in a confidential relationship

with Ronald that gave rise to fiduciary obligations: “a situation where one person

reposes special trust in another or where a special duty exists on the part of one

person to protect the interests of another.”684 But they have not engaged in the type

of self-dealing that would trigger unclean hands. They did not initiate the MetLife

Policy and Death Benefit changes; rather, Ronald decided to make those changes

and requested his daughters’ assistance in completing the task. Further, Donna and

Kimberlyn acted in Ronald’s best interest when assisting with the beneficiary

changes and other paperwork, including the Five Wishes Document. No evidence

supports a finding to the contrary.

         Finally, I reject Edna’s contention that Donna and Kimberlyn have unclean

hands because they allegedly misled this Court by submitting the Five Wishes

Document as JX 13, but not JX 57, with their Petition and motion for the October




683
      Craig v. Graphic Arts Studio, Inc., 166 A.2d 444, 447 (Del. Ch. 1960).
684
   Mitchell, 2009 WL 132881 at *9 (quoting Wal-Mart Stores, Inc. v. AIG Life Ins. Co.,
901 A.2d 106, 113 (Del. 2006)).

                                             107
2017 TRO.685 In support, Edna makes the unsubstantiated claim that Ronald had

no part in completing JX 13; argues that the document was improperly witnessed;

and contends that Donna and Kimberlyn purposefully concealed JX 57 from the

Court in October 2017 and throughout discovery. I am unconvinced that these

grounds justify exercising my discretion to apply the unclean hands doctrine.

         Donna and Kimberlyn’s allegedly inequitable conduct with respect to the

Five Wishes Document “must have an immediate and necessary relation to the

claims under which relief is sought.”686 JX 13 and JX 57 are inadmissible and are,

therefore, unnecessary to deciding the claims presented in this action. Likewise,

JX 13 was not the sole document that Chancellor Bouchard considered when

issuing the October 2017 TRO. To the contrary, he was greatly persuaded by the

Statement of Wishes, drafted by Ronald’s own hand, which is consistent with

Ronald’s intentions as supported by the preponderance of the evidence presented at

trial. Through that document, Ronald gave Donna and Kimberly the authority to

dispose of his remains. And although it does not specifically provide that Ronald

wanted to be buried at the Veterans Cemetery, Donna and Kimberlyn buried him


685
   See D.I. 119 at 35–37. Edna also contends that Donna and Kimberlyn engaged in
inequitable conduct with respect to the MetLife Policy beneficiary change form,
primarily contending that Ronald was entirely removed from the process and that his
daughters commandeered his will. See id. at 37–39. For the reasons already discussed at
length in this Opinion, Edna’s argument is unpersuasive: Ronald removed her as the
beneficiary of the MetLife Policy and was not influenced by his daughters in doing so.
686
      Sloan II, 2010 WL 2169496, at *6 (emphasis added) (quotation omitted).

                                            108
there in accordance with his wishes. At bottom, the Five Wishes Document did

not affect the validity of Ronald’s choices after July 30, 2017. The Five Wishes

Document, presented at JX 13 and JX 57, was not necessary to Donna and

Kimberlyn’s affirmative claim and therefore cannot support Edna’s unclean hands

defense.687

       Donna and Kimberlyn deny that they misled the Court when submitting JX

13 but not JX 57 in pursuit of the October 2017 TRO.688 There is no evidence that

they actively concealed JX 57 from the Court, or intended to do so. I have found

that Donna and Kimberlyn harnessed no nefarious intent when submitting JX 13 in

this matter.689



687
    See Matter of Lomax, 2019 WL 4955315, at *3 (“I find no direct relation, however,
between David’s misconduct and the matter in controversy here. David’s misconduct
does not affect the validity of the 2013 Will, the Decedent’s capacity to execute that Will,
or whether it was a product of Robert’s undue influence. Robert, not David, took the
Decedent to have the 2013 Will prepared. I disagree with Robert's argument that this
litigation is directly related to David’s misconduct because it involves the Decedent’s
assets – whether while he was living or after his death. Such claims are beyond the scope
of this action and I decline to apply the doctrine of unclean hands, as a matter of law, or
to recommend that the Court grant summary judgment on this issue.”).
688
   Donna and Kimberlyn contend that Ronald signed both JX 13 and JX 57 on August 3;
that Ronald kept JX 13 in his possession and distributed JX 57 to his doctors; and that
accordingly, the language about his burial was added only to JX 13 after his application
to be buried at the Veterans Cemetery was accepted. JX 57 was produced by Dr. Masters
along with Ronald’s medical records. Donna and Kimberlyn contend that JX 57 was not
in their possession at the time of the October 2017 TRO. See D.I. 123 at 31–32. As
explained, both JX 13 and JX 57 suffer from inauthenticity problems, and so I do not
make any findings of fact as to their origins.
689
    See, e.g., Kimberlyn Tr. 617:2–9. At post-trial argument, Edna’s counsel conceded
that the sophistication of the parties was relevant to submitting JX 13 when seeking the

                                            109
            Even assuming Donna and Kimberlyn intentionally withheld JX 57 while

submitting JX 13 in October 2017, the circumstances of this case do not require me

to invoke unclean hands. In Sloan v. Segal, this Court has declined to invoke

unclean hands, even where a litigant misled this Court and another during estate

proceedings, where the testator was not forced to act against her will and where

applying unclean hands would thwart the testator’s intent.690 Rather, then-Vice

Chancellor Strine took the deceit into account in assessing the litigant’s

credibility.691 Here, Donna and Kimberlyn’s explanations about the Five Wishes

Document’s execution, witnessing, date, possession, and when additional contents

were added to JX 13 were inconsistent with the documents themselves and were

impeached by Kimberlyn’s deposition. At bottom, Donna and Kimberlyn lacked

credibility with respect to the Five Wishes Document.            I have accordingly

discounted their testimony about that document in my factual findings, resulting in

a determination that both JX 13 and JX 57 are inadmissible.692

            JX 57 was ultimately produced in discovery by Dr. Masters, and Edna had

ample opportunity to use JX 57 in this litigation. Indeed, she effectively teased out


October 2017 TRO. See D.I. 132 at 64:7–10 (“They were unsophisticated. They did the
best they could. That may explain October 10, 2017. That’s the date the petition was
filed.”).
690
      See Sloan I, 2009 WL 1204494, at *17–18.
691
Id.
692
      Id. at *18.

                                           110
the problems with JX 57 together with JX 13, leading to JX 13’s exclusion as

inadmissible. Where no harm resulted from JX 13 or JX 57, and absent clear

evidence that Donna and Kimberlyn misled the Court in October 2017, I decline to

exercise my discretion to apply unclean hands. Consequently, I do not agree that

Donna and Kimberlyn’s conduct is “so repugnant that the court must automatically

deny” them a declaratory judgment in their favor.693

            At bottom, “[t]his court has broad leeway in exercising its equitable

judgment under this maxim, and is not bound by formula or restrained by any

limitation that tends to trammel the free and just exercise of discretion.”694 In my

view, applying the doctrine of unclean hands by his daughters to frustrate Ronald’s

intentions would be supremely inequitable.695 Throughout this narrative, Ronald’s

daughters fiercely adhered to his wishes. They have come to this Court with the

intent of allowing their father to rest in peace. The doors of this Court will not be

shut against them in their efforts to effectuate Ronald’s wishes; any other result

would be inequitable.




693
Id.
694
   In re Barker Tr. Agreement, 2007 WL 1800645, at *11 (internal quotation marks
omitted) (quoting Nakahara, 718 A.2d at 522).
695
      See Sloan I, 2009 WL 1204494, at *18.

                                              111
               E.     The Parties Shall Bear Their Own Costs And Fees.

            Both parties contend they are entitled to costs and fees in bringing this

action. Delaware courts generally follow the American Rule, which holds litigants

responsible for their own costs and fees.696             “Under the American Rule and

Delaware law, litigants are normally responsible for paying their own litigation

costs.”697 The Court recognizes an exception to this rule where a party has acted in

bad faith.698 “Delaware courts have previously awarded attorneys’ fees where (for

example) parties have unnecessarily prolonged or delayed litigation, falsified

records or knowingly asserted frivolous claims.”699 “Ultimately, the bad faith

exception is applied in extraordinary circumstances primarily to deter abusive

litigation and protect the integrity of the judicial process.”700 A lesser breach of

fiduciary duty alone will not merit departing from the American Rule.701

            Here, neither party’s conduct rises to the level of bad faith requisite to justify

fee-shifting. Donna and Kimberlyn brought their claims in good faith, and there is

696
      See, e.g., Mahani v. Edix Media Gp., Inc., 935 A.2d 242, 245 (Del. 2007).
697
Id.
698
   Marra v. Brandywine Sch. Dist., 2012 WL 4847083, at *4 (Del. Ch. Sept. 28, 2012);
see also Estate of Carpenter v. Dinneen, 2008 WL 859309, at *17 (Del. Ch. Mar. 6,
2008).
699
   Montgomery Cellular Hldg. Co. v. Dobler, 880 A.2d 206, 227 (Del. 2005) (internal
quotation marks omitted) (quoting Johnston v. Arbitrium (Cayman Is.) Handels AG, 720
A.2d 542, 546 (Del. 1998)).
700
      Nichols v. Chrysler Gp., LLC, 2010 WL 5549048, at *3 (Del. Ch. Dec. 29, 2010).
701
      See HMG/Courtland Props., Inc. v. Gray, 749 A.2d 94, 124–25 (Del. Ch. 1999).

                                               112
no evidence that they unduly influenced Ronald, engaged in fraud, or breached

their fiduciary duties. And although Edna has not prevailed in this action, Donna

and Kimberlyn have not offered evidence that Edna “unnecessarily prolonged or

delayed litigation, falsified records or knowingly asserted frivolous claims.”702

The parties must bear their respective costs and fees in accordance with the

American rule.

      III.   CONCLUSION

         For the foregoing reasons, judgment is entered in favor of Plaintiffs on all

counts. Ronald shall remain buried peacefully in the Veterans Cemetery, his final

resting place, and the MetLife Policy proceeds shall be distributed to Plaintiffs.

The parties shall submit a stipulated implementing order within twenty days.




702
   Montgomery Cellular, 880 A.2d at 227 (internal quotation marks omitted) (quoting
Johnston v. Arbitrium (Cayman Is.) Handels AG, 720 A.2d 542, 546 (Del. 1998)). Under
the circumstances of this case, my conclusion holds true even despite my finding that
Edna forged Ronald’s signature on JX 53.

                                          113